
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.30


EXECUTION COPY


AMENDED AND RESTATED
SERVICING AGREEMENT


        among

HUNTSMAN RECEIVABLES FINANCE LLC,
as the Company

HUNTSMAN (EUROPE) BVBA,
as Master Servicer

TIOXIDE AMERICAS INC.,
HUNTSMAN HOLLAND B.V.,
TIOXIDE EUROPE LIMITED,
HUNTSMAN INTERNATIONAL LLC,
HUNTSMAN PETROCHEMICALS (UK) LIMITED,
HUNTSMAN PROPYLENE OXIDE LTD.,
HUNTSMAN INTERNATIONAL FUELS L.P.,
TIOXIDE EUROPE SRL,
HUNTSMAN SURFACE SCIENCES ITALIA SRL,
HUNTSMAN PATRICA S.R.L.,
TIOXIDE EUROPE S.L.,
HUNTSMAN SURFACE SCIENCES IBÉRICA, S.L.,
TIOXIDE EUROPE SAS,
HUNTSMAN SURFACE SCIENCES (FRANCE) S.A.S.,
HUNTSMAN SURFACE SCIENCES UK LTD,
HUNTSMAN ETHYLENEAMINES LTD.,
as Local Servicers

J.P. MORGAN BANK (IRELAND) plc,
as Trustee

PRICEWATERHOUSECOOPERS,
as Liquidation Servicer

and

HUNTSMAN INTERNATIONAL LLC,
as Servicer Guarantor

Dated as of October 21, 2002

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
 
 
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   3   Section 1.01.   Definitions   3   Section 1.02.  
Other Definitional Provisions   3 ARTICLE II ADMINISTRATION AND SERVICING OF
RECEIVABLES   4   Section 2.01.   Appointment of Master Servicer and Local
Servicers; Delegation   4   Section 2.02.   Servicing Procedures   5   Section
2.03.   Collections   6   Section 2.04.   Reconciliation of Deposits   7  
Section 2.05.   Servicing Compensation   7   Section 2.06.   Advances by the
Master Servicer   8 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE MASTER
SERVICER, LOCAL SERVICERS AND THE SERVICER GUARANTOR   9   Section 3.01.  
Organization; Powers   9   Section 3.02.   Authorization; No Conflict   9  
Section 3.03.   Enforceability   9   Section 3.04.   Governmental Approvals   9
  Section 3.05.   Litigation; Compliance with Laws   9   Section 3.06.  
Agreements   10   Section 3.07.   No Master Servicer Default   10   Section
3.08.   Servicing Ability   10   Section 3.09.   Location of Records   10
ARTICLE IV COVENANTS OF THE MASTER SERVICER AND THE SERVICER GUARANTOR   10  
Section 4.01.   Delivery of Daily Reports   10   Section 4.02.   Delivery of
Monthly Settlement Report   11   Section 4.03.   Delivery of Quarterly Master
Servicer's Certificates.   12   Section 4.04.   Delivery of Independent Public
Accountants' Letter Related to Annual Review of Originator Daily Reports, Daily
Reports and Monthly Settlement Reports   12   Section 4.05.   Extension,
Amendment and Adjustment of Receivables; Amendment of Policies   12   Section
4.06.   Protection of Holders' Rights   13   Section 4.07.   Security Interest  
13   Section 4.08.   Location of Records   13   Section 4.09.   Visitation
Rights   14   Section 4.10.   Delivery of Financial Reports   14   Section 4.11.
  Notices   15   Section 4.12.   Master Servicer's Conduct   15   Section 4.13.
  Delivery of Information or Documents Requested by the Company   15 ARTICLE V
OTHER MATTERS RELATING TO THE MASTER SERVICER   16   Section 5.01.   Merger,
Consolidation, etc   16   Section 5.02.   Indemnification of the Trust and the
Trustee   16   Section 5.03.   Master Servicer Not to Resign   17   Section
5.04.   Access to Certain Documentation and Information Regarding the
Receivables   17 ARTICLE VI MASTER SERVICER DEFAULTS; MASTER SERVICER
TERMINATION   17   Section 6.01.   Master Servicer Defaults   17

i

--------------------------------------------------------------------------------

  Section 6.02.   Trustee To Act; Appointment of Successor   20   Section 6.03.
  Waiver of Past Defaults   21 ARTICLE VII GUARANTY   21   Section 7.01.  
Guaranty   21   Section 7.02.   Scope of Guarantor's Liability   22   Section
7.03.   The Company and the Trustee's Right to Amend this Agreement   22  
Section 7.04.   Waiver of Certain Rights by Guarantor   22   Section 7.05.  
Master Servicer's Obligations to Guarantor and Guarantor's Obligations to Master
Servicer Subordinated   23   Section 7.06.   Guarantor to Pay the Company and
the Trustee's Expenses   23   Section 7.07.   Reinstatement   23 ARTICLE VIII
MISCELLANEOUS PROVISIONS   24   Section 8.01.   Amendment   24   Section 8.02.  
Termination   24   Section 8.03.   Governing Law   24   Section 8.04.   WAIVER
OF TRIAL BY JURY AND SUBMISSION TO JURISDICTION   24   Section 8.05.   Notices  
25   Section 8.06.   Counterparts   25   Section 8.07.   Third-Party
Beneficiaries   25   Section 8.08.   Merger and Integration   25   Section 8.09.
  Headings   25   Section 8.10.   No Set-Off   25   Section 8.11.   No
Bankruptcy Petition   25   Section 8.12.   Responsible Officer Certificates; No
Recourse   26   Section 8.13.   Consequential Damages   26

SCHEDULES

Schedule 1   Form of Quarterly Master Servicer's Certificate Schedule 2   Form
of Annual Agreed-Upon Procedures for Report Auditors Schedule 3   Identification
of (A) Company Concentration Accounts, (B) Series Concentration Accounts, (C)
Collection Accounts and Master Collection Accounts and (D) Company Receipts
Accounts Schedule 4   Business Day/Local Business Day Schedule Schedule 5  
Location of Records

ii

--------------------------------------------------------------------------------

        This AMENDED AND RESTATED SERVICING AGREEMENT, dated as of October 21,
2002 (this "Agreement") among (i) HUNTSMAN RECEIVABLES FINANCE LLC, a limited
liability company organized under the laws of the State of Delaware (the
"Company"), (ii) HUNTSMAN (EUROPE) BVBA, a company organized under the laws of
Belgium, as the master servicer (the "Master Servicer"), (iii) HUNTSMAN
INTERNATIONAL LLC, a Delaware limited liability company, TIOXIDE AMERICAS, INC.,
a company organized under the laws of the Cayman Islands, HUNTSMAN PROPYLENE
OXIDE LTD., a limited partnership organized under the laws of Texas; HUNTSMAN
INTERNATIONAL FUELS L.P., a limited partnership organized under the laws of
Texas, HUNTSMAN HOLLAND B.V. (f/k/a HUNTSMAN ICI HOLLAND B.V.), a limited
liability company organized under the laws of the Netherlands, TIOXIDE EUROPE
LIMITED, a corporation organized under the laws of England and Wales, HUNTSMAN
PETROCHEMICALS (UK) LIMITED, a corporation organized under the laws of England
and Wales, TIOXIDE EUROPE SRL, a limited liability company organized under the
laws of Italy, HUNTSMAN SURFACE SCIENCES ITALIA SRL, a limited liability company
organized under the laws of Italy, HUNTSMAN PATRICA S.R.L., a limited liability
company organized under the laws of Italy, TIOXIDE EUROPE S.L., a closed limited
liability company organized under the laws of Spain, HUNTSMAN SURFACE SCIENCES
IBÉRICA, S.L. (f/k/a HUNTSMAN SURFACTANTS IBERICA S.L.), a closed limited
liability company organized under the laws of Spain, TIOXIDE EUROPE SAS, a
closed, simplified limited liability company organized under the laws of France,
HUNTSMAN SURFACE SCIENCES (FRANCE) S.A.S., a closed, simplified limited
liability company organized under the laws of France, HUNTSMAN SURFACE SCIENCES
UK LTD, a private limited company organized under the laws of England and Wales
and HUNTSMAN ETHYLENEAMINES LTD., a limited partnership organized under the laws
of Texas as Local Servicers (defined below) (iv) HUNTSMAN INTERNATIONAL LLC, a
limited liability company established under the laws of the State of Delaware,
as Servicer Guarantor (the "Servicer Guarantor" and, from time to time "Huntsman
International", and (v) J.P. MORGAN BANK (IRELAND) plc (f/k/a CHASE MANHATTAN
BANK (IRELAND) plc) selected, not in its individual capacity, but solely as
trustee (in such capacity, the "Trustee") and (vi) PRICEWATERHOUSECOOPERS as
Liquidation Servicer (the "Liquidation Servicer") amends and restates the
AMENDED AND RESTATED SERVICING AGREEMENT, dated as of June 26, 2001 (the
"Original Agreement") among (i) the Company, (ii) the Master Servicer,
(iii) HUNTSMAN INTERNATIONAL LLC, TIOXIDE AMERICAS, INC., HUNTSMAN PROPYLENE
OXIDE LTD., HUNTSMAN INTERNATIONAL FUELS L.P., HUNTSMAN HOLLAND B.V., TIOXIDE
EUROPE LIMITED and HUNTSMAN PETROCHEMICALS (UK) LIMITED, as Local Servicers
thereunder (iv) the Servicer Guarantor and (v) the Trustee and (vi) the
Liquidation Servicer.


W I T N E S S E T H:


        WHEREAS, Tioxide Americas Inc., Huntsman Propylene Oxide Ltd., Huntsman
International Fuel L.P. and Huntsman Ethyleneamines Ltd. (each a "U.S.
Originator" and together the "U.S. Originators") and Huntsman International have
entered into an Amended and Restated U.S. Receivables Purchase Agreement, dated
as of the date hereof (the "U.S. Receivables Purchase Agreement");

        WHEREAS, pursuant to the U.S. Receivables Purchase Agreement, the U.S.
Originators may sell to Huntsman International and Huntsman International may
purchase from the U.S. Originators all of the U.S. Originators' right, title and
interest in, to and under all Receivables now existing and hereafter arising
from time to time and other U.S. Receivable Assets (as defined in the U.S.
Receivables Purchase Agreement) related to such Receivables;

        WHEREAS, Tioxide Europe Limited and Huntsman Petrochemicals (UK) Limited
(each a "UK Originator" and together with Huntsman Surface Sciences UK Ltd, the
"UK Originators") and Huntsman International have entered into an Amended and
Restated UK Receivables Purchase Agreement, dated as of the date hereof (the "UK
Receivables Purchase Agreement");

        WHEREAS, pursuant to the UK Receivables Purchase Agreement, the UK
Originators may sell to Huntsman International and Huntsman International may
purchase from the UK Originators all of the UK Originators' right, title and
interest in, to and under all Receivables now existing and hereafter

--------------------------------------------------------------------------------


arising from time to time and other UK Receivable Assets (as defined in the UK
Receivables Purchase Agreement) related to such Receivables;

        WHEREAS, Huntsman Holland B.V. (the "Dutch Originator") and Huntsman
International have entered into a Receivables Purchase Agreement, dated as of
December 21, 2000 (the "Dutch Receivables Purchase Agreement");

        WHEREAS, Tioxide Europe Srl, Huntsman Surface Sciences Italia Srl, and
Huntsman Patrica Srl, (each an "Italian Originator" and together the "Italian
Originators"), Tioxide Europe S.L., and Huntsman Surface Sciences Ibérica, S.L.,
(each a "Spanish Originator" and together the "Spanish Originators"), wish to
enter into a receivables purchase agreement with Huntsman International;

        WHEREAS, Tioxide Europe SAS, and Huntsman Surface Sciences (France)
S.A.S., (each a "French Originator" and together the "French Originators" and
collectively with the Italian Originators and the Spanish Originators, the "New
Originators"), wish to enter into a receivables subrogation agreement with the
Company;

        WHEREAS the parties to the Dutch Receivables Purchase Agreement wish to
amend and restate the terms of the Dutch Receivables Purchase Agreement;

        WHEREAS, the Dutch Originator and the New Originators (each an "Other
European Originator" and collectively, the "Other European Originators"),
Huntsman International and the Company have entered into an Omnibus Receivables
Purchase Agreement, dated as of the date hereof (the "Omnibus Receivables
Purchase Agreement");

        WHEREAS, pursuant to the Omnibus Receivables Purchase Agreement, the
Other European Originators (except for the French Originators) may sell to
Huntsman International and Huntsman International may purchase from the Other
European Originators (except for the French Originators), all of such Other
European Originators' right, title and interest in, to and under all Receivables
originated by such Other European Originator now existing and hereafter arising
from time to time and the other Receivable Assets related to such Receivables;

        WHEREAS, Huntsman International (collectively with the U.S. Originators,
the UK Originators and the Other European Originators, the "Originators") and
the Company have entered into a contribution agreement dated as of the date
hereof (the "Contribution Agreement" and, collectively with the Receivables
Purchase Agreements, the "Origination Agreements");

        WHEREAS, pursuant to the Contribution Agreement, Huntsman International
desires to transfer, contribute and assign from time to time all of its right,
title and interest in, to and under all the Receivables purchased from the Other
European Originators (except for the French Originators), as well as the
Receivables originated by Huntsman International, now existing and hereafter
arising from time to time and other Receivables Assets related to such
Receivables to the Company as a capital contribution;

        WHEREAS, pursuant to the Omnibus Receivables Purchase Agreement, the
French Originators may sell to the Company, and the Company may purchase from
the French Originators, all of the French Originators' right, title and interest
in, to and under all Receivables originated by the French Originators now
existing and hereafter arising from time to time and the other Receivable Assets
related to such Receivables.

        WHEREAS, the Company, the Master Servicer and the Trustee have entered
into the Amended and Restated Pooling Agreement, dated as of June 26, 2001, as
amended by the First Amendment to Amended and Restated Pooling Agreement, dated
as of the date hereof (the "Pooling Agreement");

        WHEREAS, pursuant to the Pooling Agreement, (i) the Company shall grant
to the Trust, and the Trust will receive from the Company, a Participation
(without effecting any transfer or conveyance of

2

--------------------------------------------------------------------------------


any right, title or interest thereunder) in the Company's right, title and
interest in, to and under the Receivables, and the related other Participation
Assets owned by the Company, and (ii) the Company grants to the Trust a security
interest in all of its right, title and interest in, to and under the
Receivables and the related other Participation Assets and the Origination
Agreements; and

        WHEREAS, pursuant to the Letter Agreement, between the Liquidation
Servicer and the Trustee (the "Liquidation Servicer Agreement"), the Liquidation
Servicer may become a Successor Master Servicer under this Servicing Agreement;

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:


ARTICLE I

DEFINITIONS

        Section 1.01.    Definitions.    Capitalized terms used herein shall,
unless otherwise defined or referenced herein, have the meanings assigned to
such terms in Annex X attached to the Pooling Agreement which Annex X is
incorporated by reference herein.

        Section 1.02.    Other Definitional Provisions.    

        (a)  All terms defined in this Agreement (directly or by incorporation
by reference pursuant to Section 1.01) shall have the defined meanings when used
in any certificates or other document made or delivered pursuant hereto unless
otherwise defined therein.

        (b)  As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined herein
(directly or by incorporation by reference pursuant to Section 1.01) and
accounting terms partly defined herein (directly or by incorporation by
reference pursuant to Section 1.01), to the extent not defined, shall have the
respective meanings given to them under GAAP. To the extent that the definitions
of accounting terms herein or incorporated by reference herein are inconsistent
with the meanings of such terms under GAAP, the definitions contained herein or
incorporated by reference herein shall control.

        (c)  The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references contained in this Agreement are references to
Sections, subsections, Schedules and Exhibits in or to this Agreement unless
otherwise specified.

        (d)  The definitions contained herein or incorporated by reference
herein are applicable to the singular as well as the plural forms of such terms
and to the masculine, the feminine and the neuter genders of such terms.

        (e)  Where reference is made in this Agreement to the principal amount
of Receivables, such reference shall, unless explicitly stated otherwise, be
deemed a reference to the Principal Amount of such Receivables.

        (f)    Any reference herein or in any other Transaction Document to a
provision of the Code, 1940 Act, ERISA or the applicable UCC shall be deemed to
be also a reference to any successor provision thereto.

        (g)  Any reference herein to a Schedule or Exhibit to this Agreement
shall be deemed to be a reference to such Schedule or Exhibit as it may be
amended, modified or supplemented from time to time to the extent that such
Schedule or Exhibit may be amended, modified or supplemented (or any term or
provision of any Transaction Document may be amended that would have the effect
of

3

--------------------------------------------------------------------------------


amending, modifying or supplementing information contained in such Schedule or
Exhibit) in compliance with the terms of the Transaction Documents.

        (h)  Any reference in this Agreement to any representation, warranty or
covenant "deemed" to have been made is intended to encompass only
representations, warranties or covenants that are expressly stated to be
repeated on or as of dates following the execution and delivery of this
Agreement, and no such reference shall be interpreted as a reference to any
implicit, inferred, tacit or otherwise unexpressed representation, warranty or
covenant.

        (i)    The words "include", "includes" or "including" shall be
interpreted as if followed, in each case, by the phrase "without limitation".


ARTICLE II

ADMINISTRATION AND SERVICING OF RECEIVABLES


        Section 2.01.    Appointment of Master Servicer and Local Servicers;
Delegation.    (a) The Company hereby appoints the Master Servicer to act as,
and the Master Servicer hereby accepts its appointment and agrees to act as,
Master Servicer under the Pooling and Servicing Agreements. The Master Servicer
shall have responsibility for the management of the servicing and receipt of
Collections in respect of the Receivables originated by the Originators. The
Master Servicer shall have the authority to make any management decisions
relating to each Receivable to the extent such authority is granted to the
Master Servicer hereunder and under any Pooling and Servicing Agreement. Unless
and until the Master Servicer has been replaced as Master Servicer in accordance
with the provisions hereof, the Company, the Trustee and the Holders shall treat
the Master Servicer as Master Servicer and may conclusively rely on the
instructions, notices and reports of the Master Servicer for so long as the
Master Servicer continues in its appointment as Master Servicer.

        (b)  In addition to the appointment of each of the Local Servicers
pursuant to Section 2.01(c), and without limiting the generality of Section 2.02
and subject to Section 6.02, the Master Servicer is hereby further authorized
and empowered to delegate or assign any or all of its servicing, collection,
enforcement and administrative duties hereunder with respect to the Receivables
to one or more Persons who agree to conduct such duties in accordance with the
Policies; provided, however, that, with respect to any such Person, the Master
Servicer shall give prior written notice to the Company, the Trustee, each
Funding Agent and the Rating Agencies prior to any such delegation or
assignment. Prior to such delegation or assignment being effective, the Master
Servicer shall have received notice that the Rating Agency Condition shall be
satisfied after giving effect to such delegation or assignment and the written
consent of the Company, the Trustee and each Funding Agent to such delegation or
assignment shall have been obtained. No delegation or assignment of duties by
the Master Servicer permitted hereunder shall relieve the Master Servicer of its
liability and responsibility with respect to such duties.

        (c)  In order to perform the obligations hereunder, the Master Servicer
shall appoint each Originator as a local servicer (in such capacity, "Local
Servicer") for the Receivables generated by such Originator. References to the
servicing covenants, duties and obligations of the Master Servicer hereunder
shall also be deemed to refer to the Local Servicers' covenants, duties and
obligations; provided, however, that in the event that a Local Servicer shall
resign or be removed from their position, unless an alternate Local Servicer can
be found, the Master Servicer shall itself service the Receivables previously
serviced by such Local Servicer.

        (d)  Each of the Local Servicers shall manage the servicing and
administration of Receivables originated by it, the collection of payments due
under such Receivables, the preparation and submission of the Originator Daily
Report, and the charging off of any such Receivables as uncollectible, all in
accordance with the Policies and the terms of the Pooling and Servicing
Agreements. Notwithstanding any of the foregoing or any other provision
contained herein, the preparation, delivery and submission

4

--------------------------------------------------------------------------------


of the UK Originator Daily Reports shall solely be made in accordance with the
UK Receivables Purchase Agreement and in accordance with Section 4.01 of this
Agreement and only the Master Servicer will (among other things), manage the
preparation and submission of the Daily Reports.

        Section 2.02.    Servicing Procedures.    

        (a)  The Master Servicer shall have full power and authority, acting
alone or through any party properly designated by it hereunder, to do any and
all things in connection with such servicing and administration that it may deem
necessary or desirable, but subject to the terms of this Agreement and the other
Transaction Documents. Without limiting the generality of the foregoing and
subject to Section 6.01, the Master Servicer or its designee is hereby
authorized and empowered (i) to execute and deliver, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Receivables and, after the
delinquency of any Receivable and to the extent permitted under and in
compliance with the Policies and with applicable Requirements of Law, to
commence enforcement proceedings with respect to Receivables and (ii) to make
any filings, reports, notices, applications, registrations with, and to seek any
consents or authorizations from the Securities and Exchange Commission, any
state securities authority and any foreign securities authority on behalf of the
Trust as may be necessary or advisable to comply with any Federal, state or
foreign securities or reporting requirements or laws.

        (b)  Without limiting the generality of the foregoing and subject to
Section 6.02, the Master Servicer or its designee is hereby authorized and
empowered to give written direction to the Trustee with respect to transfers
within and withdrawals from the Company Concentration Accounts and payments to
the Company Receipts Accounts (which directions may be in the form of a Daily
Report) and as otherwise specified in the Pooling and Servicing Agreements.

        (c)  The Master Servicer or its designee shall, at its cost and expense
and as agent for the Company, collect, and in accordance with the Policies, as
and when the same becomes due, the amount owing on each Receivable. The Master
Servicer or its designee shall not make any material change in its
administrative, servicing and collection systems that deviates from the
Policies, except as expressly permitted by the terms of the Pooling and
Servicing Agreements and after giving written notice to the Trustee of any such
change. In the event of default under any Receivable, the Master Servicer or its
designee shall have the power and authority, on behalf of the Company, to take
such action in respect of such Receivable as the Master Servicer or its designee
may deem advisable. In the enforcement or collection of any Receivable, the
Master Servicer or its designee shall be entitled, but not required, to sue
thereon in (i) its own name or (ii) if, but only if, the Company consents in
writing (which shall not be unreasonably withheld), as agent for the Company. In
no event shall the Master Servicer or its designee be entitled to take any
action that would make the Company, the Trustee, any Funding Agent or any
Investor Certificateholder a party to any litigation without the express prior
written consent of such Person.

        (d)  Except as provided in any Pooling and Servicing Agreements, neither
the Master Servicer or its designee nor the Liquidation Servicer or any
Successor Master Servicer shall be obligated to use separate servicing
procedures, offices, employees or accounts for servicing the Receivables
transferred to the Company from the procedures, offices, employees and accounts
used by the Master Servicer or a Successor Master Servicer, as the case may be,
in connection with servicing other receivables.

        (e)  The Master Servicer or its designee shall comply with and perform
its servicing obligations with respect to the Receivables in accordance with the
Contracts relating to the Receivables and the Policies.

        (f)    The Master Servicer or its designee shall not take any action to
cause any U.S. Receivable not evidenced by any "instrument" or which does not
constitute "chattel paper" (each as defined under the applicable UCC or other
similar applicable law, statute or legislation) upon origination to become

5

--------------------------------------------------------------------------------


evidenced by an "instrument" or become "chattel paper" and the Master Servicer
or its designee shall not take any action to cause any interest in any U.S.
Receivable to be evidenced by any title documents in bearer form, except in
connection with its enforcement or collection of such Receivable. If any U.S.
Receivable is evidenced by an "instrument" or "chattel paper" (as defined under
the applicable UCC), the Master Servicer or its designee shall either
(i) deliver such instrument or title documents to the Trustee as soon as
reasonably practicable, but in no event more than three (3) calendar days after
execution thereof or (ii) immediately stamp the Contract relating to such
Receivable in red with words substantially to the following effect: "THIS
RECEIVABLE HAS BEEN PLEDGED TO J.P. MORGAN BANK (IRELAND) PLC, (F/K/A CHASE
MANHATTAN BANK (IRELAND) PLC) AS TRUSTEE PURSUANT TO THE TERMS AND CONDITIONS OF
THE AMENDED AND RESTATED POOLING AGREEMENT, DATED AS OF JUNE 26, 2001, AMONG
HUNTSMAN RECEIVABLES FINANCE, LLC, HUNTSMAN (EUROPE) BVBA AND J.P. MORGAN BANK
(IRELAND) PLC."

        Section 2.03.    Collections.    

        (a)  Obligors shall have been instructed to make all payments in respect
of the Receivables to one of the Collection Accounts. Each of the Company and
the Master Servicer represents, warrants and agrees that all Collections shall
be collected, processed and deposited by it pursuant to, and in accordance with
the terms of, the Pooling and Servicing Agreements. Without limiting the
generality of the foregoing, the Master Servicer shall comply with the
provisions of subsection 3.01(d) of the Pooling Agreement as to remittance of
funds available in any Collection Account or Master Collection Account. All
Collections in the Collection Accounts or Master Collection Accounts shall be
transferred to the applicable Company Concentration Accounts by no later than
12:30 p.m. London time on the next Business Day following the day of receipt of
Collections in the Collection Accounts. In the event that any payments in
respect of any Receivable are made directly to the Master Servicer or any Local
Servicer, the Master Servicer or the Local Servicer shall, within one
(1) Business Day of receipt thereof, deliver or deposit such amounts to the
appropriate currency Company Concentration Account and, prior to forwarding such
amounts, the Master Servicer or the Local Servicer shall hold such payments on
behalf of the Company.

        (b)  The Master Servicer shall administer amounts on deposit in the
Collection Accounts and the Master Collection Accounts in accordance with the
terms hereof and in the Pooling and Servicing Agreements. The Trustee (at the
direction of the Master Servicer) shall administer amounts on deposit in the
Company Concentration Accounts in accordance with the terms of the Pooling and
Servicing Agreements. Each of the Company and the Master Servicer acknowledges
and agrees that (i) it shall not have any right to withdraw any funds on deposit
in any Collection Account and the Master Collection Account except pursuant to
the terms hereof and the Pooling and Servicing Agreements and (ii) all amounts
deposited in any Company Concentration Account shall be under the sole dominion
and control of the Trustee (in each case pursuant to the security interest
granted by the Company under the Pooling Agreement), subject to the Master
Servicer's rights to direct the applications and transfers of any such amounts
as provided by the terms of any Pooling and Servicing Agreements, such
directions to be included in the Daily Report.

        (c)  If the Collections received in respect of a Receivable that is not
set forth in a Daily Report can be identified by the Master Servicer within five
(5) Local Business Days of receipt, the Master Servicer shall send written
notice to the Trustee identifying such Receivable and setting forth the amount
of Collections attributable to such Receivable. If the Trustee shall have
received such written notice within five (5) Local Business Days of the Local
Business Day on which such Collections have been deposited into a Collection
Account, such Collections shall be transferred to the relevant Company Receipts
Account by the Trustee. If the Collections received with respect to an Excluded
Receivable can be identified by the Master Servicer immediately upon receipt of
such Collections in any Collection Account, such Collections may be transferred
to the relevant Company Receipts

6

--------------------------------------------------------------------------------


Account by the Trustee in accordance with the Daily Report, such transfers to be
made in accordance with Section 3.01(d)(vii) of the Pooling Agreement. If the
Collections with respect to such Excluded Receivable cannot be immediately
identified by the Master Servicer upon receipt, such Collections shall be
allocated as set forth in subsections 3.01(d), 3.01(e), 3.01(f), 3.01(g) and
3.01(h) of the Pooling Agreement, as applicable.

        (d)  The Master Servicer hereby agrees that if the Master Servicer can
attribute a Collection to a specific Obligor and a specific Receivable, then
such collection shall be applied to pay such Receivable of such Obligor;
provided, however, that if the Master Servicer cannot attribute a Collection to
a specific Receivable, then such Collection shall be applied to pay the
Receivables of such Obligor in the order of maturity of such Receivables,
beginning with the Receivable that has been outstanding the longest period of
time and ending with the Receivable that has been outstanding the shortest
period of time.

        (e)  The Master Servicer shall procure the Forward Rates from the FX
Counterparty or the Funding Agent in order to prepare the Daily Report and the
Monthly Settlement Report and the Company shall procure the Spot Rates from the
FX Counterparty or the Funding Agent in order to make the distributions from the
Series Concentration Accounts set forth in Sections 3.01(d), (e), (f), (g) and
(h) of the Pooling Agreement.

        Section 2.04.    Reconciliation of Deposits.    If in respect of
Collections on account of a Receivable, the Master Servicer deposits into a
Collection Account, or a Company Concentration Account (a) a check that is not
honored for any reason or (b) an amount that is less than or more than the
actual amount of such Collections, the Master Servicer shall, in lieu of making
a reconciling withdrawal or deposit, as the case may be, adjust the amount
subsequently deposited into such Collection Account or Company Concentration
Account to reflect such dishonored check or deposit mistake. Any Receivable in
respect of which a dishonored check is received shall be deemed not to have been
paid; provided, that no adjustments made pursuant to this Section 2.04 shall
change any amount previously reported pursuant to Section 4.02.

        Section 2.05.    Servicing Compensation.    

        (a)  Prior to the Liquidation Servicer Commencement Date, as
compensation for the administration and servicing activities hereunder and
reimbursement for the expenses set forth in subsection 2.05(b), each Local
Servicer and Master Servicer shall be entitled to receive on each Distribution
Date in arrears, for the preceding Settlement Period prior to the termination of
the Trust pursuant to Section 9.01 of the Pooling Agreement, a portion
(expressed as a percentage) of a servicing fee (the "Servicing Fee"), which
shall be a maximum amount equal to the product of (A) the Servicing Fee
Percentage, (B)(i) the average aggregate Principal Amount of the Receivables for
such Settlement Period or (ii) with respect to the initial Accrual Period, the
average aggregate Principal Amount of the Receivables from (and including) the
Series 2000-1 Issuance Date to (but excluding) the last day of the initial
Settlement Period and (C) the number of days in such Settlement Period divided
by 360. The Company and the Initial Master Servicer may from time to time agree
in writing to a reduced Servicing Fee. If there is a Master Servicer Default and
a Successor Master Servicer Default is appointed by the Trustee, the servicing
fee for such Successor Master Servicer shall be the fee agreed upon between the
Trustee and such Successor Master Servicer; provided, however, that such
servicing fee shall not exceed the maximum Servicing Fee payable hereunder to
the Master Servicer. The servicing fee payable to the Liquidation Servicer shall
be the Liquidation Servicing Fee. Except as otherwise set forth in the related
Supplement, the share of the Servicing Fee allocable to Certificates of each
Outstanding Series for any Settlement Period shall be an amount equal to the
product of (i) the Servicing Fee for such Settlement Period and (ii) a fraction
(expressed as a percentage) (A) the numerator of which is the daily average
Invested Amount for such Settlement Period with respect to such Outstanding
Series and (B) the denominator of which is the daily average Aggregate Invested
Amount for such Settlement Period (with respect to any such Series, the "Monthly
Servicing Fee"). The Master Servicer (acting in such capacity)

7

--------------------------------------------------------------------------------


shall be entitled to 10% of the Servicing Fee. Each Local Servicer shall be
entitled to receive a percentage of the remaining Servicing Fee in an amount
equal to the percentage obtained by dividing the aggregate Principal Amount of
Eligible Receivables conveyed by such Local Servicer to the Contributor or the
Company, as the case may be, by the Aggregate Receivables Amount. The Servicing
Fee shall be payable to such Local Servicers and the Master Servicer solely
pursuant to the terms of, and to the extent amounts are available for payment
under, Article III of the Pooling Agreement. Any such fee which is payable to a
Local Servicer belonging in the United Kingdom shall be inclusive of United
Kingdom value added tax and the application of Section 89 of the United Kingdom
Value Added Tax Act 1994 shall be excluded in relation to such fee.

        (b)  The Company hereby directs the Master Servicer to pay amounts due
to the Liquidation Servicer, in the event it has been appointed a Successor
Master Servicer, including the Liquidation Servicer's reasonable out-of-pocket
expenses relating to the Liquidation Servicer's inspections, if any, of the
Master Servicer's servicing facilities which inspections shall occur not more
frequently than once per calendar year (or, following the commencement and
continuation of an Early Amortization Period), such inspection shall occur at
the discretion of the Liquidation Servicer. The Liquidation Servicer shall
ensure that the Liquidation Servicer has (i) completed the Master Servicer Site
Review and (ii) reviewed the Master Servicer's Standby Liquidation System and
confirmed to the Trustee that such system is operating to the Liquidation
Servicer's satisfaction within sixty (60) days following the Effective Date;
provided, however, that in no event shall the Master Servicer or the Liquidation
Servicer, in the event it has been appointed as Successor Master Servicer, be
liable for any Federal, state or local income or franchise tax, or any interest
or penalties with respect thereto, assessed on the Trust, the Trustee or the
Investor Certificateholders or the Liquidation Servicer except in accordance
with Section 5.02 and as otherwise expressly provided herein. Notwithstanding
anything to the contrary herein or in any other Pooling and Servicing
Agreements, in the event that the Master Servicer fails to pay any amount due to
the Liquidation Servicer pursuant to Section 8.05 of the Pooling Agreement, or
following the commencement and continuation (for a period greater than any
applicable grace period) of an Early Amortization Period, the Liquidation
Servicer shall be entitled, in addition to any other rights it may have under
law and under the Pooling Agreement, to receive directly such amounts owing to
it under the Pooling and Servicing Agreements from, and in the same order of
priority as, the Servicing Fee before payment to the Master Servicer or Local
Servicer of any portion thereof. The Master Servicer shall be required to pay
expenses for its own account and shall not be entitled to any payment therefor
other than the Servicing Fee. Nothing contained herein shall be construed to
limit the obligation of the Master Servicer or the Company to pay any amounts
due to the Liquidation Servicer pursuant to Section 8.05 of the Pooling
Agreement. Other than as provided herein or in any other Transaction Document,
the Trustee may not set-off or apply funds except as permitted by Article III of
the Pooling Agreement or any Supplement thereto and the Trustee hereby agrees
that it shall have no right of setoff or banker's lien against, and no right to
otherwise deduct from, the Servicing Fee for any amount owed to it by the Master
Servicer, in its capacities the Master Servicer or otherwise, pursuant to the
Transaction Documents.

        Section 2.06.    Advances by the Master Servicer.    

        (a)  The Master Servicer to the extent it determines that such Advance
would be recoverable from subsequent Collections may deposit into the applicable
Series Concentration Principal Subaccounts monies in an Approved Currency in an
amount equal to any projected liquidity shortfall as determined by the Master
Servicer. The Master Servicer shall set forth in the Daily Report and the
Monthly Settlement Report the amount of all Servicer Advances made by the Master
Servicer during the related reporting period.

        (b)  On each Distribution Date, the Trustee shall reimburse the Master
Servicer for the Outstanding Amount Advanced in accordance with the provisions
of each Supplement.

8

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE MASTER SERVICER,
LOCAL SERVICERS AND THE SERVICER GUARANTOR


        As of (a) the date hereof and (b) each Issuance Date, each of the Master
Servicer, each Local Servicer and the Servicer Guarantor hereby severally makes
the following representations and warranties to the Company and the Trustee:

        Section 3.01.    Organization; Powers.    It (i) is duly organized or
formed, validly existing and, to the extent applicable, in good standing under
the laws of the jurisdiction of its formation or organization, (ii) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (iii) is qualified to
do business in, and, to the extent applicable, in good standing in, every
jurisdiction where the nature of its business so requires, except where the
failure so to qualify could not reasonably be expected to result in a Material
Adverse Effect with respect to it and (iv) has the power and authority to
execute, deliver and perform its obligations under each of the Transaction
Documents and each other agreement or instrument contemplated hereby or thereby
to which it is or will be a party.

        Section 3.02.    Authorization; No Conflict.    The execution, delivery
and performance by it of each of the Transaction Documents to which it is a
party and performance of the Transactions contemplated thereby (i) have been
duly authorized by all requisite corporate and, if applicable and required,
stockholder, member or partner action as applicable and (ii) will not
(A) violate (1) any Requirement of Law applicable to it or (2) any provision of
any Transaction Document or other material Contractual Obligation to which it is
a party or by which it or any of its property is or may be bound, (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any Transaction Document or any other material Contractual Obligation to which
it is a party or by which its property is or may be bound, except where any such
conflict, violation, breach or default referred to in clause (A) or (B),
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect with respect to it, or (C) result in the creation or
imposition of any Lien upon the Receivables (other than Permitted Liens and any
Lien created under the Transaction Documents or contemplated or permitted
thereby).

        Section 3.03.    Enforceability.    This Agreement and each other
Transaction Document to which it is a party has been duly executed and delivered
by it and constitutes a legal, valid and binding obligation enforceable against
it in accordance with such document's terms, subject (a) to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the enforcement of creditors' rights generally, from time to time in
effect and (b) to general principles of equity (whether enforcement is sought by
a proceeding in equity or at law).

        Section 3.04.    Governmental Approvals.    No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions, except for
(i) the filing of UCC financing statements (or other applicable similar filings)
in any applicable jurisdictions necessary to perfect the Company's ownership
interest in the Receivables and the Trust's Participation and security interest
in the Receivables, and (ii) such as have been made or obtained and are in full
force and effect.

        Section 3.05.    Litigation; Compliance with Laws.    

        (a)  There are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to its knowledge,
threatened against it (i) in connection with the execution and delivery of the
Transaction Documents and the consummation of the Transactions contemplated
thereunder or (ii) as to which there is a reasonable possibility of an adverse

9

--------------------------------------------------------------------------------


determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect with
respect to it.

        (b)  It is not in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect
with respect to it.

        (c)  It is not in default under or with respect to any Requirement of
Law applicable to the collection and servicing of Receivables where such default
would be reasonably likely to have a Material Adverse Effect with respect to it.

        Section 3.06.    Agreements.    

        (a)  It is not a party to any agreement or instrument or subject to any
corporate, restriction in its organizational documents that has resulted or
could reasonably be expected to result in a Material Adverse Effect with respect
to it.

        (b)  It is not in default in any manner under any provision of any
Contractual Obligation to which it is a party or by which it or any of its
properties or assets are bound, where such default could reasonably be expected
to result in a Material Adverse Effect with respect to it.

        Section 3.07.    No Master Servicer Default.    No Master Servicer
Default or Potential Master Servicer Default has occurred and is continuing.

        Section 3.08.    Servicing Ability.    As of the related Issuance Date,
there has not been since the date of this Agreement any adverse change in its
ability to perform its obligations as Master Servicer under any Transaction
Document to which it is a party.

        Section 3.09.    Location of Records.    The office at which it keeps
its records concerning any Receivables either is located (i) at the address set
forth in Schedule 5 of this Agreement or (ii) at another address of which the
Master Servicer has notified the Company and the Trustee in accordance with the
provisions of Section 4.08.


ARTICLE IV.

COVENANTS OF THE MASTER SERVICER AND THE SERVICER GUARANTOR

        Section 4.01.    Delivery of Daily Reports.    Unless otherwise
specified in the Supplement with respect to any Series, on each Local Business
Day and with respect to each Outstanding Series, each Originator shall deliver
to the Master Servicer, a written report (an "Originator Daily Report" or in the
case of UK Originator the "UK Originator Daily Report") by 10 a.m. London time
on the Local Business Day following each date of sale or contribution of
Receivables, setting forth for such date of sale or offer, as the case may be, a
description of Receivables sold or offered for sale, as the case may be, to
Huntsman International or conveyed to the Company, as the case may be. In the
case of the UK Originators, each UK Originator Daily Report shall be sent only
to the Master Servicer at the same time as the making of an offer in accordance
with Section 2 of the UK Receivables Purchase Agreement. Notwithstanding
anything to the contrary in any of the Transaction Documents, no UK Originator
Daily report shall be produced except in accordance with Section 2.1 of the UK
Receivables Purchase Agreement and in accordance with this Section 4.01. The
Master Servicer shall, immediately upon receipt of such UK Originator Daily
Report and the related Offer Letter (all in accordance with Section 2.1 of the
UK Receivables Purchase Agreement): (A) transmit a copy of such UK Originator
Daily Report and Offer Letter to Huntsman International; (B) print out such UK
Originator Daily Report and Offer Letter in full; (C) when the printing out
referred to in (B) above has been completed, notify Huntsman International that
it has received a copy of such UK Originator Daily Report and the related Offer
Letter and has printed out the same in full; and (D) provide a copy of

10

--------------------------------------------------------------------------------


such notification referred to in (C) above to the Trustee and Funding Agent. No
such notification shall be sent to the Company. In no event shall any Originator
Daily Report be signed by any party; provided, however that delivery of such
Originator Daily Report to the Master Servicer shall constitute a deemed
representation by such Originator that such Originator Daily Report is true and
correct.

        On each Business Day, the Master Servicer or its designee shall deliver
to the Trustee, the Liquidation Servicer and each Funding Agent no later than
12:30 p.m. London time, a written report substantially in the form attached as
Exhibit B to the Pooling Agreement (the "Daily Report") setting forth, for such
Business Day the amount of Aggregate Daily Collections appearing in the Company
Concentration Accounts, the amount of initial Collections received on the
previous Business Day (the "Reported Day") and appearing in the Collection
Accounts; the amount of Receivables contributed by the Contributor to the
Company, and for which a Participation and security interest has been granted by
the Company to the Trust; the amount of Ineligible Receivables (if any)
identified on the Reported Day; the amount of Servicer Advances deposited in the
Series Principal Subaccount on such day, plus the total amount of Servicer
Advance outstanding and not yet repaid as of such date; and such other
information as the Company, the Trustee or such Funding Agent may reasonably
request. The Daily Report must be delivered in an electronic format mutually
agreed upon by the Master Servicer, the Liquidation Servicer, the Trustee and
the Funding Agent, or if such electronic copy is not available, by facsimile
(electronic form of such Daily Report to be provided as soon as it is
available). By delivery of a Daily Report, the Master Servicer shall be deemed
to have made a representation and warranty that all information set forth
therein is true and correct.

        Section 4.02.    Delivery of Monthly Settlement Report.    Unless
otherwise specified in the Supplement with respect to any Outstanding Series,
the Master Servicer hereby covenants and agrees that it shall deliver to each
Funding Agent, the Liquidation Servicer, the Company, the Trustee and each
Rating Agency by 12:30 p.m. London time, on each Settlement Report Date, a
certificate of a Responsible Officer of the Master Servicer substantially in the
form of Exhibit C to the Pooling Agreement (a "Monthly Settlement Report")
setting forth, as of the last day of the Settlement Period most recently ended
and for such Settlement Period, to the best of the Master Servicer's knowledge,
(a) the information described in the form of the Monthly Settlement Report
including such changes as may be agreed to by the Master Servicer, the
Liquidation Servicer, the Company, the Trustee and each Funding Agent (if any)
and subject to satisfaction of the Rating Agency Condition (unless a Responsible
Officer of the Master Servicer certifies that such changes could not reasonably
be expected to have a material adverse effect on the interest of the Trust or
the Investor Certificateholders for the applicable Series under the Transaction
Documents), (b) a list of any Obligors or Approved Obligor Countries with debt
ratings that have been either reduced or withdrawn during such Settlement
Period, (c) the amount of Servicer Advances made by the Master Servicer during
the related Settlement Period and the Outstanding Amount Advanced as of the end
of the related Settlement Period, (d) Day Sales Outstanding for the reported
Settlement Period, provided that if the Day Sales Outstanding exceeds 60 days, a
notice shall be given to the Series 2001-1 Rating Agencies and (e) such other
information as the Trustee, the Liquidation Servicer or any Funding Agent may
reasonably request. Such certificate shall include a certification by a
Responsible Officer of the Master Servicer (subject to Section 8.11 hereof)
that, (i) to such Responsible Officer's knowledge, the information contained
therein is true and correct in all material respects and (ii) the Master
Servicer has performed all of its obligations in all material respects under
each Transaction Document to which it is a party throughout such preceding
Settlement Period (or, if there has been a default in the performance of any
such obligation, specifying each such default known to such Responsible Officer
and the nature and status thereof). A copy of each Monthly Settlement Report may
be obtained by any Holder by a request in writing to the Trustee addressed to
the Corporate Trust Office. The Monthly Settlement Report must be delivered in
an electronic format mutually agreed upon by the Master Servicer, the Trustee,
the Liquidation Servicer and each Funding Agent, or if such electronic copy is
not available, by facsimile (electronic form of such Monthly Settlement Report
to be provided as soon as it becomes available).

11

--------------------------------------------------------------------------------


        Section 4.03.    Delivery of Quarterly Master Servicer's
Certificates.    The Master Servicer or the Servicer Guarantor, as the case may
be, shall deliver to the Company, the Trustee, each Funding Agent and each
Rating Agency, subject to Section 8.11 hereof, a certificate of a Responsible
Officer of the Master Servicer substantially in the form of Schedule 1 hereto,
certifying that:

        (a)  a review of its and the Company's activities during the preceding
calendar year (or in the case of the first such certificate issued after the
Effective Date, during the period from the Effective Date through and including
the last day of the preceding calendar quarter), and of its performance under
each Transaction Document was made under the supervision of such Responsible
Officer;

        (b)  to the best of such Responsible Officer's knowledge, based on such
review, it and the Company have each performed their respective obligations in
all material respects under each Transaction Document throughout the period
covered by such certificate (or, if there has been a material default in the
performance of any such obligation, specifying each such default known to such
Responsible Officer and the nature and status thereof); and

        (c)  to the best of such Responsible Officer's knowledge, each Daily
Report and Monthly Settlement Report was at the time when delivered correct in
all material respects.

        Such certificate shall be delivered by the Master Servicer within
45 days after the end of each calendar year. A copy of each such certificate may
be obtained by any Holder by a request in writing to the Trustee addressed to
the Corporate Trust Office.

        Section 4.04.    Delivery of Independent Public Accountants' Letter
Related to Annual Review of Originator Daily Reports, Daily Reports and Monthly
Settlement Reports.    The Master Servicer shall, at the expense of the Master
Servicer cause Independent Public Accountants to furnish to the Company, the
Trustee, the Liquidation Servicer, each Funding Agent and each Rating Agency
within 120 days following the last day of the Master Servicer's fiscal year,
beginning with the fiscal year ending December 31, 2000, a letter to the effect
that such Independent Public Accountants have performed the agreed-upon
procedures set forth in Schedule 2 hereto relating to the (a) review of the
Master Servicer's performance related to (i) the preparation of the Daily
Reports and (ii) the preparation of the Monthly Settlement Reports, and
(b) review of the preparation of the Originator Daily Reports prepared by the
Originators, during the preceding fiscal year and describing such accountants'
findings with respect to such procedures. A copy of such report may be obtained
by any Holder by a request in writing to the Trustee addressed to the Corporate
Trust Office.

        Section 4.05.    Extension, Amendment and Adjustment of Receivables;
Amendment of Policies.    

        (a)  The Master Servicer hereby covenants and agrees with the Company
and the Trustee that it shall not extend, rescind, cancel, amend or otherwise
modify, or attempt or purport to extend, rescind, cancel, amend or otherwise
modify the terms of, or grant any Dilution Adjustment in respect of, any
Receivable, or otherwise take any action that is intended to cause or permit a
Receivable that is an Eligible Receivable to cease to be an Eligible Receivable,
except in any such case (a) (i) such cancellation, termination, amendment,
modification, or waiver is made in accordance with the Servicing Standard set
forth in Section 4.12 and in accordance with terms of the Policies (and would
have been made in the ordinary course of business), (ii) if such cancellation,
termination, amendment, modification or waiver arose as a result of a request
from an Obligor, (iii) if any such amendment, modification or waiver does not
cause such Receivable to cease to be an Eligible Receivable and (iv) such
cancellation, termination, amendment, modification or waiver would not have a
material and prejudicial effect on the collectability of the relevant
Receivable, or (b) such Dilution Adjustment is the result of a pre-existing
contractual obligation between the Contributor, the Company or any Originator,
as the case may be, and the related Obligor with respect to such Receivable,
provided, that in the event the Originator cancels an invoice related to a
Receivable, the Originator must make an Originator

12

--------------------------------------------------------------------------------


Dilution Adjustment Payment in accordance with Section 2.05 or the applicable
corresponding section of the Origination Agreement. If the Master Servicer or
the Originator cancels an invoice related to a Receivable, either (1) such
invoice must be replaced with an invoice relating to the same transaction as the
cancelled invoice of equal or greater Principal Amount on the same day, (2) such
invoice must be replaced with an invoice relating to the same transaction as the
cancelled invoice of a lesser Principal Amount on the same Business Day and the
Originator must make an Originator Dilution Adjustment Payment to the Company,
in an amount equal to the difference between such cancelled and replacement
invoices or (3) the Originator must make an Originator Dilution Adjustment
Payment to the Company in an amount equal to the full value of such cancelled
invoice pursuant to Section 2.05 (or the applicable corresponding section) of
the Origination Agreement. Any Dilution Adjustment authorized to be made
pursuant to the preceding sentence shall result in the reduction, on the
Business Day on which such Dilution Adjustment arises or is identified, in the
aggregate Principal Amount of Receivables and if as a result of such a reduction
the Aggregate Target Receivables Amount exceeds the Aggregate Receivables
Amount, the Company (in addition to the obligations of the Originators under the
related Origination Agreement in respect of such Dilution Adjustment) will be
required to pay into relevant the Series Principal Concentration Subaccount with
respect to each Outstanding Series in immediately available funds, within one
(1) Business Day of such determination, the pro rata share for such Series
(based on a percentage equal to the Invested Amount for such Series divided by
the Aggregate Invested Amount) of the Cash Dilution Payment.

        (b)  The Master Servicer shall not change or modify the Policies in any
material respect, except (i) if such change or modification is necessary under
any Requirement of Law, (ii) if such change or modification would not reasonably
be expected to have a Material Adverse Effect or (iii) if the Rating Agency
Condition is satisfied with respect thereto; provided that any material changes
to the Policies must be approved in writing by the Company and the Funding Agent
prior to such changes taking effect. The Master Servicer shall provide notice to
the Company, the Trustee, each Funding Agent, the Liquidation Servicer and each
Rating Agency of any change or modification of the Policies.

        (c)  The Master Servicer shall perform its obligations in accordance
with and comply in all material respects with the Policies.

        Section 4.06.    Protection of Holders' Rights.    The Master Servicer
hereby agrees with the Company and the Trustee that it shall take no action, nor
intentionally omit to take any action (provided that the Master Servicer shall
have no obligation to make any payments on behalf of an Obligor that has
defaulted under any Receivable except to the extent otherwise required pursuant
to Section 5.02) that would reasonably be expected to result in a Material
Adverse Effect under the Transaction Documents in respect of the Receivables or
any Related Property, nor shall it reschedule, revise or defer payments due on
any Receivable except in accordance with the Policies or Section 4.05 above.

        Section 4.07.    Security Interest.    The Master Servicer hereby
covenants and agrees that it shall not sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist any Lien (other
than Permitted Liens) on any Receivable, whether now existing or hereafter
created, or any interest therein, and the Master Servicer shall defend the
right, title and interest of the Company and the Trust in, to and under any
Receivable, whether now existing or hereafter created, against all claims of
third parties claiming through or under the Master Servicer or the Company.

        Section 4.08.    Location of Records.    The Master Servicer hereby
covenants and agrees that it (a) shall not move its chief executive office or
any of the offices where it keeps its records with respect to any Receivables
outside of the location specified in respect thereof on Schedule 3 to the
related Origination Agreement, in any such case, without giving thirty (30) days
prior written notice to the Company, the Trustee, the Liquidation Servicer, each
Funding Agent and the Rating Agencies and (b) shall promptly take all actions
(including any filings under the UCC or other similar filings)

13

--------------------------------------------------------------------------------


required or reasonably necessary in order to continue the valid and enforceable
interest of the Company and the Trust in all Receivables.

        Section 4.09.    Visitation Rights.    

        (a)  The Master Servicer shall, at any reasonable time during normal
business hours on any Local Business Day and from time to time, upon reasonable
prior notice, and as often as may reasonably be requested, subject to their
respective security and confidentiality requirements, (i) permit the Company,
the Trustee, the Liquidation Servicer, any Funding Agent or any of their
respective agents or representatives, (A) to examine and make copies of and
abstracts from its records, books of account and documents (including computer
tapes and disks) relating to the Receivables and (B) following the occurrence of
a Master Servicer Default or the termination of the Master Servicer's
appointment as Master Servicer to be present at its offices and properties to
administer and control the Collection of the Receivables and to allow the
Trustee and the Liquidation Servicer access to documents, instruments and other
records (including the documents, instruments and other records required to be
transferred to a successor pursuant to Section 6.01 upon a Master Servicer
Transfer), equipment and personnel that are necessary to enable the Liquidation
Servicer or Successor Master Servicer, as applicable, to continue servicing
operations in accordance with the terms of the Transaction Documents and
(ii) permit the Company, the Trustee, any Funding Agent or any of their
respective agents or representatives to visit its properties to discuss its
affairs, finances and accounts relating to the Receivables or its performance
hereunder or under any of the other Transaction Documents to which it is a party
with any of its officers or directors and with its independent certified public
accountants.

        (b)  The Master Servicer shall provide the Trustee with such other
information as the Trustee may reasonably request in connection with the
fulfillment of the Trustee's obligations under any Pooling and Servicing
Agreements.

        Section 4.10.    Delivery of Financial Reports.    The Master Servicer
shall furnish to the Company, the Trustee, each Funding Agent and with respect
to clause (a) below, the Rating Agencies:

        (a)  copies of the following financial Reports, reports, notices and
information;

        (i)    within 90 days after the end of each fiscal year, the Servicer
Guarantor's consolidated balance sheet and related Reports of income,
stockholders' equity and cash flows showing the consolidated financial condition
of the Servicer Guarantor and its consolidated subsidiaries as of the close of
such fiscal year and the consolidated results of its operations and the
operations of such subsidiaries during such year (and showing, on a comparative
basis, the figures for the previous year), all audited by Independent Public
Accountants and accompanied by an opinion of such accountants (which shall not
be qualified in any material respect except that qualifications relating to
(i) preacquisition balance sheet accounts of Persons acquired by the Master
Servicer and (ii) Reports in reliance on another accounting firm shall be
permitted) to the effect that such consolidated financial Reports fairly present
in all material respects the financial condition and results of operations of
the Servicer Guarantor and its consolidated subsidiaries on a consolidated basis
in accordance with GAAP consistently applied;

        (ii)  within 60 days after the end of each of the first three fiscal
quarters of each fiscal year, the Servicer Guarantor's unaudited consolidated
balance sheet and related Reports of income, stockholders' equity and cash flows
showing the consolidated financial condition of the Servicer Guarantor, each of
the European Originators and each of their consolidated subsidiaries as of the
close of such fiscal quarter and the consolidated results of the Servicer
Guarantor's operations and the operations of such subsidiaries during such
fiscal quarter and the then elapsed portion of the fiscal year (and showing, on
a comparative basis, such information as of and for the corresponding dates and
periods of the preceding fiscal year), all

14

--------------------------------------------------------------------------------




certified by a Responsible Officer of the Servicer Guarantor as fairly
presenting in all material respects the consolidated financial condition and
results of operations of the Servicer Guarantor and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP (except for the
absence of footnote disclosure) consistently applied, subject to year-end audit
adjustments;

        (iii)  within 150 days after the end of each fiscal year audited balance
sheet and related reports statements of income, stockholders' equity and cash
flows showing the financial condition of the Servicer Guarantor each of its
consolidated subsidiaries;

        (iv)  within 300 days after the end of each fiscal year audited balance
sheet and related reports statements of income, stockholders' equity and cash
flows showing the financial condition of each of the European Originators and
each of their consolidated subsidiaries;

        (b)  concurrently with any delivery of financial Reports under
sub-paragraph (a)(ii) above, subject to Section 8.11 hereof, a certificate of
the Responsible Officer certifying such Reports and stating to the best of such
person's knowledge (i) no Early Amortization Event or Potential Early
Amortization Event exists, or (ii) if any Early Amortization Event or Potential
Early Amortization Event exists, stating the nature and status thereof;

        (c)  promptly after the filing thereof, copies of any registration
statement (other than the exhibits thereto and excluding any registration
statements on Form S-8 and any other registration statement relating exclusively
to stock, bonus, option, 401(k) and other similar plans for officers, directors
and employees) of each Originator and the Servicer Guarantor or any of its
respective Subsidiaries or Affiliates;

        (d)  promptly upon the furnishings thereof to the shareholders of each
Originator, copies of all financial statements, financial reports and proxy
statements so furnished;

        (e)  (i) within ten (10) days after the date of any material change in
the Policies, a copy of the Policies then in effect and (ii) within ten
(10) calendar days after the date of the Master Servicer's receipt of notice of
or the publication of any change in each Originator's public or private debt
ratings by a Rating Agency, if any, a written certification of such Originator's
public or private debt ratings by a Rating Agency after giving effect to such
change; and

        (f)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of each Originator, or
compliance with the terms of any Transaction Document, in each case as any
Funding Agent or any Trustee may reasonably request.

        Section 4.11.    Notices.    The Master Servicer shall furnish written
notice of the following events to the Company, the Trustee, each Funding Agent
and each Rating Agency, promptly upon a Responsible Officer of such Person
obtaining actual knowledge thereof: (i) the reduction or withdrawal of a
relevant applicable rating of an Obligor, an Approved Obligor Country or an
Approved Currency by a Rating Agency or (ii) the occurrence of any Originator
Termination Event, Potential Originator Termination Event, Early Amortization
Event, Potential Early Amortization Event, Master Servicer Default, Potential
Master Servicer Default or Program Termination Event.

        Section 4.12.    Master Servicer's Conduct.    The Master Servicer
hereby agrees with the Trustee that as Master Servicer it shall exercise the
same degree of skill and care in managing the administration and servicing of
the Receivables, and performing its obligations hereunder, as it would exercise
if it were the beneficial owner of all such Receivables.

        Section 4.13.    Delivery of Information or Documents Requested by the
Company.    The Master Servicer shall promptly furnish to the Company and each
other Person identified by the Company all information and documents reasonably
requested by the Company that are necessary in order for the Company to fulfill
its obligations under the Transaction Documents.

15

--------------------------------------------------------------------------------



ARTICLE V

OTHER MATTERS RELATING TO THE MASTER SERVICER

        Section 5.01.    Merger, Consolidation, etc.    The Master Servicer
shall not enter into any merger, consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, transfer, lease, assign or otherwise dispose of, all or
substantially all of its property, business or assets other than the assignments
and transfers contemplated hereby; provided that the Master Servicer may merge
into or consolidate with any other Person or convey, sell or transfer its
property, business or assets substantially as an entirety to another Person, if:

        (a)  (i) the Master Servicer is the surviving entity or (ii) the
surviving Person (A) expressly assumes, without execution or filing of any paper
or any further act on the part of any of the parties hereto, the performance of
every one of its covenants and obligations hereunder and (B) no Material Adverse
Effect with respect to such Person shall result from such merger, consolidation,
sale, lease, transfer or disposal of assets;

        (b)  subject to Section 8.11 hereof, it has delivered to the Trustee a
Responsible Officer's certificate and an Opinion of Counsel addressed to the
Trust and the Trustee (i) each stating that such consolidation, merger,
conveyance or transfer complies with this Section 5.01 and (ii) further stating
in the Responsible Officer's certificate that all conditions precedent herein
provided for relating to such transaction have been complied with;

        (c)  such merger, consolidation, conveyance, sale, or transfer satisfies
the Rating Agency Condition; and

        (d)  either (x) the corporation formed by such consolidation or into
which the Master Servicer is merged or the Person which acquired by conveyance
or transfer the properties and assets of the Master Servicer substantially as an
entirety shall be an eligible Successor Master Servicer (taking into account, in
making such determination, the experience and operations of the predecessor
Master Servicer) or (y) upon the effectiveness of such consolidation, merger,
conveyance or transfer, a Successor Master Servicer shall have assumed the
obligations of the Master Servicer in accordance with this Agreement.

        Section 5.02.    Indemnification of the Trust and the Trustee.    

        (a)  The Master Servicer hereby agrees to indemnify and hold harmless
each of the Company and the Trustee for the benefit of the Investor
Certificateholders, and each of their affiliates, and respective directors,
managing members, officers, employees and agents and each person who controls
any of them or their affiliates within the meaning of the Securities Act and any
successors thereto (a "Master Servicer Indemnified Person") from and against any
loss, liability, claim, expense, damage, penalty, judgment, or injury suffered
or sustained by such Master Servicer Indemnified Person by reason of any acts,
omissions or alleged acts or omissions arising out of, or relating to, the
Master Servicer's or Local Servicer's activities pursuant to any Pooling and
Servicing Agreement including but not limited to any judgment, award,
settlement, reasonable attorneys' fees and other reasonable costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim; provided that the Master Servicer shall not indemnify any
Master Servicer Indemnified Person for any liability, cost or expense of such
Master Servicer Indemnified Person (i) arising from a default by an Obligor with
respect to any Receivable (except that indemnification shall be made to the
extent that such default arises out of the Master Servicer's failure to perform
its duties or obligations as Master Servicer under this Agreement), or (ii) to
the extent that such loss, liability, claim, damage, penalty, injury, judgment,
liability or expense is finally judicially determined to have resulted primarily
from the gross negligence or willful misconduct of, or willful breach of this
Agreement by, such Master Servicer Indemnified Person. The provisions of this
indemnity shall run directly to, and be enforceable by, the applicable

16

--------------------------------------------------------------------------------


Master Servicer Indemnified Person and shall survive the termination, in whole
or in part, of the Agreement and the resignation or removal, as applicable, of
the Master Servicer.

        (b)  In addition to subsection (a) above, the Master Servicer shall
indemnify and hold harmless each Master Servicer Indemnified Person from and
against any loss, liability, expense, damage or injury suffered or sustained by
reason of a breach by the Master Servicer or Local Servicer of any covenant
contained in subsections 2.02(f) or (g) or Sections 4.05, 4.06, 4.07 or 4.12
that materially adversely affects the interest of the Company, the Trust or the
Investor Certificateholders under the Transaction Documents with respect to any
Receivable or the collectibility of any Receivable (a "Master Servicer
Indemnification Event"), in an amount equal to the outstanding Principal Amount
of such Receivable at the time of such event. Payment shall occur on or prior to
the 30th Business Day after the day such Master Servicer Indemnification Event
becomes known to the Master Servicer unless such Master Servicer Indemnification
Event shall have been cured on or before such day.

        Section 5.03.    Master Servicer Not to Resign.    The Master Servicer
shall not resign from the obligations and duties hereby imposed on it except
(a) upon determination that (i) the performance of its duties hereunder is no
longer permissible under applicable law, and (ii) there is no reasonable course
of action that it could take to make the performance of its duties hereunder
permissible under applicable law or (b) if the Master Servicer is terminated as
Master Servicer pursuant to Section 6.01 or (c) if the Master Servicer obtains
the prior written consent of each Funding Agent and provides evidence that such
resignation satisfies the Rating Agency Condition; provided, however, that such
resignation shall not in any way affect the Servicer Guarantor's obligations
hereunder or under any other Transaction Document. Any such determination
permitting the resignation of the Master Servicer shall be evidenced as to
clause (a)(i) above by an Opinion of Counsel to such effect delivered to the
Company, the Trustee and each Funding Agent. No such resignation shall become
effective until the Servicer Guarantor, or in the event of a default under the
Servicing Guarantee, a Successor Master Servicer shall have assumed the
responsibilities and obligations of the Master Servicer in accordance with
Section 6.02. The Trustee, the Company, each Funding Agent and each Rating
Agency shall be notified of such resignation (or termination) by the Master
Servicer.

        Section 5.04.    Access to Certain Documentation and Information
Regarding the Receivables.    The Master Servicer shall retain and hold in trust
for the Company, each Originator, each Funding Agent, and the Trustee at the
office of the Master Servicer all hard copies of the UK Originator Daily
Reports, Originator Daily Reports and Offers received and printed out by the
Master Servicer in accordance with Sections 2.1 and 2.2 of the UK Receivables
Purchase Agreement, Sections 2.1 and 2.2 of each attachment to the Omnibus
Receivables Purchase Agreement and Section 4.01 of this Agreement, and all
copies and notifications received and/or sent pursuant to and in accordance with
the UK Receivables Purchase Agreement and Section 4.01 of this Agreement and
such computer programs, books of account and other records as are reasonably
necessary to enable the Trustee to determine at any time the status of the
Receivables and all collections and payments in respect thereof (including,
without limitation, an ability to recreate records evidencing the Receivables in
the event of the destruction of the originals thereof).


ARTICLE VI

MASTER SERVICER DEFAULTS; MASTER SERVICER TERMINATION

        Section 6.01.    Master Servicer Defaults.    If any one of the
following events (a "Master Servicer Default") shall occur and be continuing:

        (a)  failure by the Master Servicer to deliver within one (1) Business
Day of when due, any Daily Report or, within three (3) Business Days of when
due, any Monthly Settlement Report, in each case conforming in all material
respects to the requirement of Section 4.01 or 4.02;

17

--------------------------------------------------------------------------------

        (b)  failure by the Master Servicer or Local Servicer to pay any amount
required to be paid by it under any Pooling and Servicing Agreement (which, with
respect to the Local Servicer, has not been paid by the Master Servicer) or to
give any direction with respect to the allocation or transfer of funds under any
Pooling and Servicing Agreement, on the date such payment is due or such
allocation or transfer is required to be made;

        (c)  failure on the part of the Master Servicer or Local Servicer duly
to observe or to perform in any material respect any other of their respective
covenants or agreements set forth in any Pooling or Servicing Agreement that has
a Material Adverse Effect on the Holders of any Outstanding Investor
Certificates and that continues unremedied until five (5) Business Days after
the earlier of (i) the date on which a Responsible Officer of the Master
Servicer has knowledge of such failure and (ii) the date on which written notice
of such failure, requiring the same to be remedied, shall have been given (A) to
the Master Servicer by the Company or the Trustee, or (B) to the Company, the
Trustee and to the Master Servicer by Holders of Investor Certificates
evidencing 25% or more of the Aggregate Invested Amount or by any Funding Agent;
provided that if such failure may be cured and the Master Servicer or the
Servicer Guarantor is diligently pursuing such cure, such event shall not
constitute a Master Servicer Default for an additional five (5) calendar days;
and provided, further, that no Master Servicer Default shall be deemed to occur
under this subsection with respect to a failure on the part of the Master
Servicer if the Master Servicer shall have complied with the provisions of
Section 5.02(b) with respect thereto;

        (d)  any representation, warranty or certification made by the Master
Servicer, Local Servicer or Servicer Guarantor herein or in any Pooling or
Servicing Agreement or in any certificate delivered pursuant thereto shall prove
to have been incorrect in any material respect when made or deemed made, which
incorrectness has a Material Adverse Effect on the Holders of any Outstanding
Investor Certificates or on the collectibility of the Receivables as a whole and
which Material Adverse Effect continues unremedied until five (5) Business Days
after the earlier of (i) the date on which a Responsible Officer of the Master
Servicer has knowledge of such failure and (ii) the date on which written notice
thereof, requiring the same to be remedied, shall have been given (A) to the
Master Servicer by the Company or the Trustee, or (B) to the Company, to the
Trustee and to the Master Servicer by Holders of Investor Certificates
evidencing 25% or more of the Aggregate Invested Amount; provided, that if such
incorrectness may be cured and the Master Servicer is diligently pursuing such
cure, such event shall not constitute a Master Servicer Default for an
additional five (5) calendar days;

        (e)  an Insolvency Event shall have occurred with respect to the Master
Servicer or the Servicer Guarantor;

        (f)    there shall have occurred and be continuing a Program Termination
Event under any Origination Agreement;

        (g)  any of this Agreement, the Pooling Agreement, the Supplement or the
Origination Agreements shall cease, for any reason, to be in full force and
effect, or the Company, the Master Servicer, any Local Servicer or any Affiliate
of any of the foregoing, shall so assert in writing;

        (h)  any action, suit, investigation or proceeding at law or in equity
(including, without limitation, injunctions, writs or restraining orders) shall
be brought or commenced or filed by or before any arbitrator, court or
Governmental Authority against the Company, the Master Servicer or Local
Servicer or any properties, revenues or rights of any thereof which could
reasonably be expected to have a Material Adverse Effect on the Holders of any
Outstanding Series of Investor Certificates; or

        (i)    the Servicer Guarantor or any of its Subsidiaries shall default
in the observance or performance of any agreement or condition relating to any
of its outstanding Indebtedness or

18

--------------------------------------------------------------------------------




contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause such Indebtedness to become due
prior to its stated maturity; provided, however, that no Series 2002-1 Early
Amortization Event shall be deemed to occur under this paragraph unless the
aggregate amount of Indebtedness in respect of which any default or other event
or condition referred to in this paragraph shall have occurred shall be equal to
at least $20,000,000;

then, in the event of any Master Servicer Default, so long as the Master
Servicer Default shall not have been remedied (or waived in accordance with the
terms of the Transaction Documents), the Trustee may, and at the written
direction of the Holders of Investor Certificates evidencing more than 50% of
the Aggregate Invested Amount voting as a single class, the Trustee shall, by
notice then given in writing to the Master Servicer, each Funding Agent and to
each Rating Agency (a "Termination Notice"), terminate all or any part of the
rights and obligations of the Master Servicer and each Local Servicer hereunder
and under the Pooling Agreement and Servicing Agreements (other than rights and
obligations of the Master Servicer under the Pooling and Servicing Agreements
existing prior to a Master Servicer Default); provided that so long as an
Affiliate of the Company is the Master Servicer, unless otherwise designated in
writing by the Company to the Trustee, any act or omission of the Master
Servicer shall not constitute a Master Servicer Default hereunder if and to the
extent that such act or omission results only in a failure to transfer to the
Company Receipts Account (or otherwise to pay to the Company) any amount which
should have been so transferred (or paid). Notwithstanding anything to the
contrary in this Section 6.01, a delay in or failure of performance referred to
under clause (a) or (b) above for a period of five (5) Business Days after the
applicable grace period shall not constitute a Master Servicer Default, if such
delay or failure could not have been prevented by the exercise of reasonable
diligence by the Master Servicer and such delay or failure was caused by a Force
Majeure Delay with respect to the Master Servicer. After receipt by the Master
Servicer of a Termination Notice or delivery by the Master Servicer of a
Resignation Notice, on the date that the Liquidation Servicer or the Successor
Master Servicer, as applicable, shall have been appointed by the Trustee
pursuant to Section 6.02, all authority and power of the Master Servicer and
each Local Servicer under any Pooling and Servicing Agreement to the extent
specified in such Termination Notice shall pass to and be vested in the
Liquidation Servicer (a "Service Transfer") or the Successor Master Servicer, as
applicable, and, without limitation, the Trustee is hereby directed, authorized
and empowered (upon the failure of the Master Servicer to cooperate) to execute
and deliver, on behalf of the Master Servicer, as attorney-in-fact or otherwise,
all documents and other instruments upon the refusal of the Master Servicer to
execute or to deliver such documents or instruments, and to do and to accomplish
all other acts or things necessary or appropriate to effect the purposes of such
Service Transfer and the Trustee shall incur no liability in connection with
effecting such Service Transfer. The Master Servicer and each Local Servicer
agrees to cooperate with the Company, the Trustee and or the Liquidation
Servicer or the Successor Master Servicer, as applicable, in effecting the
termination of the responsibilities and rights of the Master Servicer and each
Local Servicer to conduct their duties hereunder, including, without limitation,
the transfer to the Liquidation Servicer or the Successor Master Servicer, as
applicable, of all authority of the Master Servicer and each Local Servicer to
service the Receivables, provided for under the Pooling and Servicing Agreements
(including without limitation, all authority over all Collections that shall on
the date of transfer be held by the Master Servicer for deposit, or that have
been deposited by the Master Servicer, in any Collection Account, Master
Collection Account or Company Concentration Account or that shall thereafter be
received with respect to the Receivables), and in assisting the Liquidation
Servicer or the Successor Master Servicer, as the case may be. Upon a Service
Transfer, the terminated Master Servicer and each Local Servicer shall promptly
(x) assemble all of its documents, instruments and other records (including
credit files, licenses (to the extent transferable), rights, copies of all
relevant computer programs and any necessary licenses (to the

19

--------------------------------------------------------------------------------




extent transferable) for the use thereof, related material, computer tapes,
disks, cassettes and data) that (i) evidence or record Receivables which are the
subject of the Participation and (ii) are otherwise necessary to enable the
Liquidation Servicer or the Successor Master Servicer, as the case may be, to
coordinate servicing of all such Receivables and to prepare and deliver Daily
Reports and Monthly Settlement Reports, (iii) are otherwise necessary to enable
the Liquidation Servicer or the Successor Master Servicer, as the case may be,
to effect the immediate Collection of such Receivables, with or without the
participation of an Originator or the Master Servicer and (y) deliver to the
extent permitted by law or license (to the extent transferable) the use of all
of the foregoing documents, instruments and other records to such Liquidation
Servicer or the Successor Master Servicer, as the case may be, at a place
designated by such Liquidation Servicer or the Successor Master Servicer, as the
case may be; provided, however, that the Master Servicer shall not be required,
to the extent it has an ownership interest in any electronic records, computer
software or licenses, to transfer, assign, set-over or otherwise convey such
ownership interests to the Liquidation Servicer or the Successor Master
Servicer, as the case may be. In recognition of the terminated Master Servicer's
need to have access to any such documents, instruments and other records that
may be transferred to the Liquidation Servicer or the Successor Master Servicer,
as the case may be, hereunder, whether as a result of its continuing
responsibility as a servicer of accounts receivable that are not the subject of
the Participation or otherwise, such Liquidation Servicer or Successor Master
Servicer, as the case may be, shall provide to such terminated Master Servicer
reasonable access to such documents, instruments and other records transferred
by such terminated Master Servicer to it in connection with any activity arising
in the ordinary course of the terminated Master Servicer's business; provided
that the terminated Master Servicer shall not disrupt or otherwise interfere
with the Liquidation Servicer's or the Successor Master Servicer's, as the case
may be, use of and access to such documents, instruments and other records. To
the extent that compliance with this Section 6.01 shall require the terminated
Master Servicer to disclose to such Successor Master Servicer information of any
kind that the terminated Master Servicer reasonably deems to be confidential,
the Liquidation Servicer or the Successor Master Servicer, as the case may be,
shall be required to enter into such customary licensing and confidentiality
agreements as the terminated Master Servicer shall reasonably deem necessary to
protect its interests. All costs and expenses incurred by the terminated Master
Servicer and the Trustee in connection with any Service Transfer shall be for
the account of the terminated Master Servicer and to the extent any costs or
expenses incurred by the Trustee are not so paid, the Trustee shall be entitled
to be paid such items from amounts that would otherwise be distributable to the
Company under Article III of the Pooling Agreement.

        Section 6.02.    Trustee To Act; Appointment of Successor.    

        (a)  Upon (i), in the case of a termination of the Master Servicer, the
receipt by the Master Servicer of a Termination Notice pursuant to Section 6.01
or (ii), in the case of a resignation of the Master Servicer, notification by
the Master Servicer to the Trustee, the Company, each Funding Agent and each
Rating Agency in writing of its resignation pursuant to Section 5.03 (the
"Resignation Notice"), the Master Servicer shall continue to perform all
servicing functions under the Pooling and Servicing Agreements until (1) in the
case of a termination of the Master Servicer, the earlier of (A) the date on
which the appointment of the Liquidation Servicer as Successor Master Servicer
has been activated and (B) the date occuring five (5) Business Days after
delivery of the Termination Notice by the Trustee to the Master Servicer or,
(2) in the case of a resignation of the Master Servicer, the earlier of (X) the
date on which a Successor Master Servicer accepts its appointment and
(Y) 60 days after the delivery of such Resignation Notice, as the case may be.
In the case of a resignation of the Master Servicer, upon the receipt by the
Trustee of a Resignation Notice, the Trustee shall endeavor to appoint an
eligible Successor Master Servicer subject to satisfaction of the Rating Agency
Condition (the "Successor Master Servicer") and such Successor Master Servicer
shall accept its appointment by a written assumption in a form acceptable to the
Trustee.

20

--------------------------------------------------------------------------------


        (b)  In the case of a resignation of the Master Servicer, in the event
that a Successor Master Servicer has not been appointed or has not accepted its
appointment at the time when the Master Servicer ceases to act as Master
Servicer and in the case of the termination of the Master Servicer, the Trustee,
without further action, shall in each case notify the Liquidation Servicer (in
the case of a termination, concurrent with giving the Termination Notice) to
activate the commencement of servicing by the Liquidation Servicer and to
establish the Liquidation Servicer Commencement Date.

        (c)  Upon its appointment, the Successor Master Servicer shall be the
successor in all respects to the Master Servicer and each Local Servicer with
respect to servicing functions under the Pooling and Servicing Agreements (with
such changes as are agreed to between such Successor Master Servicer and the
Company (with the consent of the Rating Agencies) or the Company and the
Trustee) and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Master Servicer by the terms and
provisions hereof, and all references in any Pooling or Servicing Agreement to
the Master Servicer shall be deemed to refer to such Successor Master Servicer.
The Successor Master Servicer shall not be liable for, and the replaced Master
Servicer shall indemnify the Successor Master Servicer against costs incurred by
the Successor Master Servicer as a result of, any acts or omissions of such
replaced Master Servicer or any events or occurrences occurring prior to the
Successor Master Servicer's acceptance of its appointment as successor to the
Master Servicer. Any Successor Master Servicer shall manage the servicing and
administration of the Receivables in accordance with the Policies and the terms
of the Pooling and Servicing Agreements.

        (d)  The Company and the Trustee hereby agree that the Successor Master
Servicer shall receive the Servicing Fee as its servicing compensation and that
the Trustee shall not be liable for any Servicing Fee differential as a result
of the Master Servicer fulfilling its obligations hereunder.

        Section 6.03.    Waiver of Past Defaults.    Holders of Investor
Certificates evidencing more than 51% of the Aggregate Invested Amount may waive
any continuing default by the Master Servicer or the Company in the performance
of its respective obligations hereunder and its consequences, except a default
in the failure to make any required deposits or payments in respect of any
Series of Investor Certificates, which shall require a waiver by the Holders of
all of the affected Investor Certificates. Upon any such waiver of a past
default, such default shall cease to exist, and any default arising therefrom
shall be deemed to have been remedied for every purpose of the Pooling and
Servicing Agreements. No such waiver shall extend to any subsequent or other
default or impair any right consequent thereon except to the extent expressly so
waived. The Company and the Master Servicer shall provide notice to each Rating
Agency of any such waiver.


ARTICLE VII

GUARANTY

        Section 7.01.    Guaranty.    In order to induce the Company and the
Trustee to execute and deliver this Agreement, and in consideration thereof, the
Servicer Guarantor hereby (i) unconditionally and irrevocably guarantees to the
Company and the Trustee the obligations of the Master Servicer and each Local
Servicer to perform all of the terms, conditions, covenants and agreements to be
made by the Master Servicer and each Local Servicer under this Agreement, the
Pooling Agreement or the Origination Agreements, (ii) agrees to cause the Master
Servicer and each Local Servicer to perform and observe duly and punctually all
of the foregoing, and (iii) agrees that, if for any reason whatsoever the Master
Servicer and each Local Servicer fails to so perform and observe such terms,
conditions, covenants and agreements, the Servicer Guarantor will duly and
punctually perform and observe the same (the obligations referred to in clauses
(i) through (iii) above are collectively referred to as the "Guaranteed
Obligations"). The liabilities and obligations of the Servicer Guarantor under
the guaranty contained in this Article VII (this "Guaranty") will be absolute
and unconditional under all circumstances. Notwithstanding anything to the
contrary contained herein, the Company and the

21

--------------------------------------------------------------------------------

Trustee acknowledge and agree that this Guaranty shall be a guaranty of
performance and not of payment.

        Section 7.02.    Scope of Guarantor's Liability.    The Guaranteed
Obligations are independent of the obligations of the Master Servicer, any other
guarantor or any other Person, and the Company and the Trustee may enforce any
of their rights hereunder independently of any other right or remedy that the
Company and the Trustee may at any time hold with respect to their Guaranteed
Obligations or any security or other guaranty therefor. Without limiting the
generality of the foregoing, the Company and the Trustee may bring a separate
action against the Servicer Guarantor without first proceeding against the
Master Servicer or any Local Servicer, any other guarantor or any other Person,
and regardless of whether the Master Servicer or any other guarantor or any
other Person is joined in any such action. The Servicer Guarantor's liability
hereunder shall at all times remain effective with respect to Guaranteed
Obligations and the obligations of the Master Servicer and each Local Servicer
under the Pooling Agreement, notwithstanding any limitations on the liability of
any Master Servicer or any Local Servicer to the Company and the Trustee
contained in any of the Transaction Documents or elsewhere. The Company and the
Trustee's rights hereunder shall not be exhausted by any action taken by the
Company and the Trustee until all Guaranteed Obligations have been fully
performed.

        Section 7.03.    The Company and the Trustee's Right to Amend this
Agreement.    The Servicer Guarantor authorizes the Company and the Trustee, at
any time and from time to time without notice and, subject to the provisions of
Section 6.03, without affecting the liability of the Servicer Guarantor
hereunder, to: (a) alter the terms of all or any part of the Guaranteed
Obligations; (b) waive, release, terminate, abandon, subordinate and enforce all
or any part of the Guaranteed Obligations and any security or guaranties
therefor, (c) release the Master Servicer, any guarantor or any other Person
from any personal liability with respect to all or any part of the Guaranteed
Obligations; and (d) assign its rights under this Guaranty in whole or in part.

        Section 7.04.    Waiver of Certain Rights by Guarantor.    The Servicer
Guarantor hereby waives each of the following to the fullest extent allowed by
law:

        (a)  any defense based upon:

        (i)    any act or omission of the Company and the Trustee or any other
Person that directly or indirectly results in the discharge or release of any of
the Master Servicer or any other Person or any of the Guaranteed Obligations or
any security therefor; or

        (ii)  any disability or any other defense of the Master Servicer with
respect to the Guaranteed Obligations, whether consensual or arising by
operation of law or any bankruptcy, insolvency or debtor-relief proceeding, or
from any other cause;

        (b)  any right (whether now or hereafter existing) to require the
Company and the Trustee, as a condition to the enforcement of this Guaranty, to
proceed against the Master Servicer;

        (c)  presentment, demand, protest and notice of any kind, including
without limitation notices of default and notice of acceptance of this Guaranty;
and

22

--------------------------------------------------------------------------------






        (d)  all other rights and defenses the assertion or exercise of which
would in any way diminish the liability of the Servicer Guarantor hereunder in
respect of the Guaranteed Obligations.

        Section 7.05.    Master Servicer's Obligations to Guarantor and
Guarantor's Obligations to Master Servicer Subordinated.    Until all of the
Guaranteed Obligations have been performed, the Servicer Guarantor agrees that
all existing and future obligations of the Master Servicer or Local Servicer to
the Servicer Guarantor or the Servicer Guarantor to the Master Servicer or Local
Servicer shall be and hereby are expressly subordinated to the full performance
of the Guaranteed Obligations, on the terms set forth in clauses (a) through (d)
below, and the performance thereof is expressly deferred in right to the full
performance of the Guaranteed Obligations.

        (a)  The Servicer Guarantor authorizes and directs the Master Servicer
and each Local Servicer and each of the Company and the Trustee authorizes and
directs the Servicer Guarantor to take such action as may be necessary or
appropriate to effectuate and maintain the subordination provided herein.

        (b)  No right of any holder of the Guaranteed Obligations to enforce the
subordination herein shall at any time or in any way be prejudiced or impaired
by any act or failure to act on the part of the Servicer Guarantor, the Company
and the Trustee or any other Person or by any noncompliance by the Servicer
Guarantor, the Trustee, the Company and the Trustee or any other Person with the
terms, provisions and covenants hereof or of the Transaction Documents
regardless of any knowledge thereof that any such holder of the Guaranteed
Obligations may have or be otherwise charged with.

        (c)  Nothing express or implied herein shall give any Person other than
the Master Servicer, the Company, the Trustee, and the Servicer Guarantor any
benefit or any legal or equitable right, remedy or claim hereunder.

        (d)  If the Servicer Guarantor shall institute or participate in any
suit, action or proceeding against the Company or the Trustee or the Company or
the Trustee shall institute or participate in any suit, action or proceeding
against the Servicer Guarantor, in violation of the terms hereof, the Company or
the Trustee or the Servicer Guarantor, as the case may be may interpose as a
defense or dilatory plea this subordination, either the Company or the Trustee
are irrevocably authorized to intervene and to interpose such defense or plea in
their name or in the name of the Company or the Trustee, or the Servicer
Guarantor, as the case may be.

        Section 7.06.    Guarantor to Pay the Company and the Trustee's
Expenses.    The Servicer Guarantor agrees to pay to the Company and the
Trustee, on demand, all reasonable costs and expenses, including attorneys'
fees, incurred by the Company and the Trustee in exercising any right, power or
remedy conferred by this Guaranty, or in the enforcement of this Guaranty,
whether or not any action is filed in connection therewith. Until paid to the
Company and the Trustee, such amounts shall bear interest, commencing with the
Company and the Trustee's demand therefor, for each Settlement Period during the
period from the date of such demand until paid, at a rate equal to One-Month
LIBOR plus 1.00% (calculated on the basis of a 360-day year).

        Section 7.07.    Reinstatement.    This Guaranty shall continue to be
effective or be reinstated, as the case may be, and the rights of the Company
and the Trustee shall continue, if at any time performance of the General
Obligations is discontinued by the Servicer Guarantor upon an event of
bankruptcy, dissolution, liquidation or reorganization of the Company, the
Trustee, the Servicer Guarantor, any other guarantor or any other Person or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for the foregoing, or any substantial part of
their respective property, or they become otherwise insolvent.

23

--------------------------------------------------------------------------------



ARTICLE VIII

MISCELLANEOUS PROVISIONS

        Section 8.01.    Amendment.    This Agreement may only be amended,
supplemented or otherwise modified from time to time if such amendment,
supplement or modification is effected in accordance with the provisions of
Section 10.01 of the Pooling Agreement.

        Section 8.02.    Termination.    

        (a)  The respective obligations and responsibilities of the parties
hereto shall terminate on the Trust Termination Date (unless such obligations or
responsibilities are expressly stated to survive the termination of this
Agreement).

        (b)  All authority and power granted to the Master Servicer under any
Pooling or Servicing Agreement shall automatically cease and terminate on the
Trust Termination Date, and shall pass to and be vested in the Company and,
without limitation, the Company is hereby authorized and empowered to execute
and deliver, on behalf of the Master Servicer as attorney-in-fact or otherwise,
all documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
rights from and after the Trust Termination Date. The Master Servicer shall
cooperate with the Company in effecting the termination of its responsibilities
and rights to conduct servicing of the Receivables on their respective behalf.
The Master Servicer shall transfer all of its records relating to the
Receivables to the Company in such form as the Company may reasonably request
and shall transfer all other records, correspondence and documents to the
Company in the manner and at such times as the Company will reasonably request.
To the extent that compliance with this subsection 8.02(b) shall require the
Master Servicer to disclose to the Company information of any kind that the
Master Servicer deems to be confidential, the Company will be required to enter
into such customary licensing and confidentiality agreements as the Master
Servicer shall reasonably deem necessary to protect its interests.

        Section 8.03.    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ANY CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

        Section 8.04.    WAIVER OF TRIAL BY JURY AND SUBMISSION TO
JURISDICTION.    

        (a)  THE PARTIES HERETO EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY AGAINST THE
OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.
THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS PLACEMENT AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS SERVICING
AGREEMENT.

        (b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND

24

--------------------------------------------------------------------------------


DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR ANY
LEGAL PROCESS WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES
HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

        (c)  THE PROVISIONS OF THIS SECTION 8.04 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT, IN WHOLE OR IN PART, AND THE ISSUANCE, PAYMENT AND DELIVERY
OF THE CERTIFICATES.

        Section 8.05.    Notices.    All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand, or three days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as set forth in Section 10.05 of the Pooling
Agreement or Section 8.08 of the related Origination Agreement, or to such other
address as may be hereafter notified by the respective parties hereto.

        Section 8.06.    Counterparts.    This Agreement may be executed in two
or more counterparts (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

        Section 8.07.    Third-Party Beneficiaries.    This Agreement shall
inure to the benefit of and be binding upon the parties hereto and the Investor
Certificateholders and their respective successors and permitted assigns. Except
as provided in this Article VIII, no other person shall have any right or
obligation hereunder.

        Section 8.08.    Merger and Integration.    Except as specifically
stated otherwise herein, this Agreement sets forth the entire understanding of
the parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement. This Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

        Section 8.09.    Headings.    The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

        Section 8.10.    No Set-Off.    Except as expressly provided in this
Agreement, each of the Master Servicer and the Servicer Guarantor agrees that it
shall have no right of set-off or banker's lien against, and no right to
otherwise deduct from, any funds held in any Collection Account, Master
Collection Accounts or Company Concentration Accounts for any amount owed to it
by the Company, the Trust, the Trustee or any Holder.

        Section 8.11.    No Bankruptcy Petition.    

        (a)  The Servicer Guarantor hereby covenants and agrees that solely in
its capacity as a creditor of the Company it shall not institute against, or
join any other Person in instituting against the Company any involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or

25

--------------------------------------------------------------------------------


other proceedings (including, but not limited to, petitioning for the
declaration of the Company's assets en désastre) under any Applicable Insolvency
Laws.

        (b)  The Master Servicer hereby covenants and agrees that solely in its
capacity as a creditor of the Company it shall not institute against, or join
any other Person in instituting against the Company any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings (including, but not limited to, petitioning for the declaration of
the Company's assets en désastre) under any Applicable Insolvency Laws.

        (c)  Notwithstanding anything elsewhere herein, the sole remedy of the
Trust, the Trustee, the Holders, the Master Servicer and the Servicer Guarantor
or of any other Person in respect of any obligation, covenant, representation,
warranty or agreement of the Company under or related to this Agreement shall be
against the assets of the Company. Neither the Trust, the Trustee, the Holders,
the Master Servicer and the Servicer Guarantor, nor any other Person shall have
any claim against the Company to the extent that such assets are insufficient to
meet any such obligation, covenant, representation, warranty or agreement (the
difference being referred to herein as "shortfall") and all claims in respect of
the shortfall shall be extinguished.

        Section 8.12.    Responsible Officer Certificates; No Recourse.    Any
certificate executed and delivered by a Responsible Officer of the Master
Servicer or the Servicer Guarantor, as the case may be pursuant to the terms of
the Transaction Documents shall be executed by such Responsible Officer not in
an individual capacity but solely in his or her capacity as an officer of the
Master Servicer or the Servicer Guarantor, and such Responsible Officer will not
be subject to personal liability as to the matters contained in the certificate.
A director, officer, employee or shareholder, as such, of the Master Servicer,
the Servicer Guarantor or the Company shall not have liability for any
obligation of the Master Servicer, the Servicer Guarantor or the Company (as the
case may be) hereunder or under any Transaction Document or for any claim based
on, in respect of, or by reason of, any Transaction Document, unless such claim
results from the gross negligence, fraudulent acts or willful misconduct of such
director, officer, employee or shareholder.

        Section 8.13.    Consequential Damages.    In no event shall the Master
Servicer or The Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including, but not limited to, lost profits),
even if it has been advised of the likelihood of such loss or damage and
regardless of the form of action.

26

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company, the Servicer Guarantor, the Master
Servicer, each of the Local Servicers and the Trustee have caused this Agreement
to be duly executed by their respective officers as of the day and year first
above written.

    HUNTSMAN RECEIVABLES FINANCE LLC,
as Company,
 
 
By:
 
/s/  SEAN DOUGLAS      

--------------------------------------------------------------------------------

Name: Sean Douglas
Title: Vice President
 
 
HUNTSMAN (EUROPE) BVBA,
as Master Servicer,
 
 
By:
 
/s/  CHRISTOPHE STRUYVELT      

--------------------------------------------------------------------------------

Name: Christophe Struyvelt
Title: Director
 
 
HUNTSMAN INTERNATIONAL LLC,
as Local Servicer,
 
 
By:
 
/s/  SEAN DOUGLAS      

--------------------------------------------------------------------------------

Name: Sean Douglas
Title: Vice President and Treasurer
 
 
TIOXIDE AMERICAS, INC.,
as Local Servicer
 
 
By:
 
/s/  L. RUSSELL HEALY      

--------------------------------------------------------------------------------

Name: L. Russell Healy
Title: Vice President and Treasurer
 
 
HUNTSMAN PROPYLENE OXIDE LTD.,
as Local Servicer
 
 
By:
 
/s/  SEAN DOUGLAS      

--------------------------------------------------------------------------------

Name: Sean Douglas
Title: Vice President
 
 
HUNTSMAN INTERNATIONAL FUELS L.P.,
as Local Servicer
 
 
By:
 
/s/  SEAN DOUGLAS      

--------------------------------------------------------------------------------

Name: Sean Douglas
Title: Vice President


[SIGNATURE PAGE TO THE AMENDED AND RESTATED SERVICING AGREEMENT]

27

--------------------------------------------------------------------------------

    HUNTSMAN HOLLAND B.V.,
as Local Servicer
 
 
By:
 
/s/  ERIK BARENTS      

--------------------------------------------------------------------------------

Name: Erik Barents
Title: Managing Director
 
 
TIOXIDE EUROPE LIMITED,
as Local Servicer
 
 
By:
 
/s/  DUNCAN EMERSON      

--------------------------------------------------------------------------------

Name: Duncan Emerson
Title: Director
 
 
HUNTSMAN PETROCHEMICALS (UK) LIMITED,
as Local Servicer
 
 
By:
 
/s/  DUNCAN EMERSON      

--------------------------------------------------------------------------------

Name: Duncan Emerson
Title: Director
 
 
TIOXIDE EUROPE SRL,
as Local Servicer
 
 
By:
 
/s/  KATIE REGAN      

--------------------------------------------------------------------------------

Name: Katie Regan
Title: Legal Counsel
 
 
HUNTSMAN SURFACE SCIENCES ITALIA SRL,
as Local Servicer
 
 
By:
 
/s/  KATIE REGAN      

--------------------------------------------------------------------------------

Name: Katie Regan
Title: Legal Counsel
 
 
HUNTSMAN PATRICA S.R.L.,
as Local Servicer
 
 
By:
 
/s/  KATIE REGAN      

--------------------------------------------------------------------------------

Name: Katie Regan
Title: Legal Counsel


[SIGNATURE PAGE TO THE AMENDED AND RESTATED SERVICING AGREEMENT]

28

--------------------------------------------------------------------------------

    TIOXIDE EUROPE S.L.,
as Local Servicer
 
 
By:
 
/s/  KATIE REGAN      

--------------------------------------------------------------------------------

Name: Katie Regan
Title: Legal Counsel
 
 
HUNTSMAN SURFACE SCIENCES IBÉRICA, S.L.,
as Local Servicer
 
 
By:
 
/s/  KATIE REGAN      

--------------------------------------------------------------------------------

Name: Katie Regan
Title: Legal Counsel
 
 
TIOXIDE EUROPE SAS,
as Local Servicer
 
 
By:
 
/s/  KATIE REGAN      

--------------------------------------------------------------------------------

Name: Katie Regan
Title: Legal Counsel
 
 
HUNTSMAN SURFACE SCIENCES (FRANCE) S.A.S.,
as Local Servicer
 
 
By:
 
/s/  KATIE REGAN      

--------------------------------------------------------------------------------

Name: Katie Regan
Title: Legal Counsel
 
 
HUNTSMAN SURFACE SCIENCES UK LTD,
as Local Servicer
 
 
By:
 
/s/  GABRIEL KOW      

--------------------------------------------------------------------------------

Name: Gabriel Kow
Title: President
 
 
HUNTSMAN ETHYLENEAMINES LTD.,
as Local Servicer
 
 
By:
 
/s/  SEAN DOUGLAS      

--------------------------------------------------------------------------------

Name: Sean Douglas
Title: Vice President
 
 
J.P. MORGAN BANK (IRELAND) plc,
not in its individual capacity but solely as Trustee
 
 
By:
 
/s/  DEAN FLETCHER      

--------------------------------------------------------------------------------

Name: Dean Fletcher
Title: Director


[SIGNATURE PAGE TO THE AMENDED AND RESTATED SERVICING AGREEMENT]

29

--------------------------------------------------------------------------------

    HUNTSMAN INTERNATIONAL LLC,
as Servicer Guarantor
 
 
By:
 
/s/  SEAN DOUGLAS      

--------------------------------------------------------------------------------

Name: Sean Douglas
Title: Vice President and Treasurer
 
 
PRICEWATERHOUSECOOPERS,
as Liquidation Servicer
 
 
By:
 
/s/  C.J. ROBERTS      

--------------------------------------------------------------------------------

Name: C.J. Roberts
Title: Director


[SIGNATURE PAGE TO THE AMENDED AND RESTATED SERVICING AGREEMENT]

30

--------------------------------------------------------------------------------




SCHEDULE 1 to the
Servicing Agreement



Form of Quarterly Master Servicer's Certificate


(As required to be delivered within 45 days after the end
of each calendar year of the Master Servicer
pursuant to Section 4.03 of the
Servicing Agreement referred to below)

--------------------------------------------------------------------------------

HUNTSMAN MASTER TRUST

--------------------------------------------------------------------------------

        The undersigned, a duly authorized representative of Huntsman (Europe)
BVBA, as Master Servicer and Huntsman International as Servicer Guarantor
pursuant to (a) the Pooling Agreement, dated as of December 21, 2000 (as
amended, supplemented or otherwise modified from time to time, the "Pooling
Agreement"), by and among Huntsman Receivables Finance LLC (the "Company"),
Huntsman (Europe) BVBA, as Master Servicer and J.P. Morgan Bank (Ireland) plc
(f/k/a Chase Manhattan Bank (Ireland) plc), as Trustee (the "Trustee") and
(b) the Amended and Restated Servicing Agreement, dated as of October 21, 2002
by and among the Company, the Master Servicer, the Local Servicers (as specified
therein), the Guarantor and the Trustee (as amended, supplemented or otherwise
modified from time to time, the "Servicing Agreement"); the Pooling Agreement
and the Servicing Agreement, collectively, the "Pooling and Servicing
Agreements"), does hereby certify that:

        1.    Huntsman (Europe) BVBA is, as of the date hereof, the Master
Servicer under the Pooling and Servicing Agreements.

        2.    The undersigned is duly authorized pursuant to the Pooling and
Servicing Agreements to execute and deliver this Certificate to the Trustee.

        3.    A review of the activities of the Master Servicer and the Company
during the calendar quarter ended [                        ], and of their
respective performance under each Transaction Document was conducted under my
supervision.

        4.    Based on such review, to my knowledge, the Master Servicer and the
Company have performed in all material respects all their respective obligations
under each Transaction Document and no material default in the performance of
such obligations has occurred or is continuing except as set forth in
paragraph 5 below.

        5.    The following is a description of all material defaults in the
performance of the Master Servicer and the Company under the provisions of the
Transaction Documents known to us to have been made during the calendar quarter
ended [                        ], which sets forth in detail (i) the nature of
each such default, (ii) the action taken by the Master Servicer and/or the
Company, if any, to remedy each such default and (iii) the current status of
each default:

[If applicable, insert "None."]

        6.    The following is a description of each material inaccuracy known
to us to exist in any Daily Report and/or Monthly Settlement Report during the
calendar year ended [                        ].

Capitalized terms used in this certificate have the meanings ascribed to them in
the Pooling and Servicing Agreements.

Schedule 1-1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has duly executed this Certificate
this    day of                        , 200 .


 
 
By:
 
    

--------------------------------------------------------------------------------

Name:
Title:

Schedule 1-2

--------------------------------------------------------------------------------




SCHEDULE 2 to the
Servicing Agreement



Form of Annual Agreed-Upon Procedures for Auditing the Originator Report Daily
Report and Monthly Settlement Report


[Date]

Mr. Russell Healy
Huntsman (Europe) BVBA
Everslaan 45
B-3078 Everberg, Belgium

Dear Mr. Healy:

        This letter confirms our engagement to perform certain agreed-upon
procedures with respect to Huntsman (Europe) BVBA (the "Company") and JPMorgan
Chase's (Chase) evaluation of the compliance of the Company with the servicing
agreement between the Company, Huntsman Receivables Finance LLC, Tioxide
Americas, Inc., Huntsman Holland B.V., Tioxide Europe Limited, Huntsman
Petrochemicals LLC, Huntsman Petrochemicals (UK) Limited, Tioxide Europe SRL,
Huntsman Surface Sciences Italia SRL, Huntsman Patrica S.R.L., Tioxide Europe
S.L., Huntsman Surface Sciences Ibérica, S.L., Tioxide Europe SAS, Huntsman
Surface Sciences (France) S.A.S., Huntsman Surface Sciences UK Ltd. and Huntsman
Ethyleneamines Ltd., Chase, PriceWaterhouseCoopers, and Huntsman International
LLC dated [date] (the "Servicing Agreement").

        This engagement to perform agreed-upon procedures will be performed in
accordance with standards established by the American Institute of Certified
Public Accountants, subject to the terms and conditions set forth herein. The
specific procedures that we are to perform are set forth in the accompanying
appendix. These procedures have been established based on discussions with you,
and the sufficiency of the procedures is solely the responsibility of the
Company and Chase, as discussed below. In addition, these procedures may be
changed or modified by mutual agreement if, for example, unforeseen
circumstances arise. We will promptly discuss any such circumstances with the
Company and Chase and, likewise, the Company and Chase agree to promptly notify
Deloitte & Touche LLP ("D&T") if modifications to the procedures are requested.

Acknowledgments and Agreements

        The Company and Chase each specifically acknowledges and agrees to the
following:

•The performance of the agreed-upon procedures will not constitute an audit made
in accordance with generally accepted auditing standards, the objective of which
is the expression of an opinion on the elements, accounts, or items of a
financial statement. Therefore, D&T will not be in a position to express, and
will not express, an opinion, or any other form of assurance, with respect to
any matters, as a result of performing the agreed-upon procedures.

•The agreed-upon procedures that D&T is to perform at the request of the Company
and Chase, and with the agreement of D&T, are limited in nature and do not
comprehend all matters relating to the Servicing Agreement that might be
pertinent or necessary to the Company's and Chase's evaluation of the Company's
compliance with the terms of the Servicing Agreement.

•D&T's report will not extend to any financial statements of the Company or its
internal control, taken as a whole, for any date or period.

•The nature, scope, and design of the agreed-upon procedures that D&T is
requested to perform are solely the responsibility of the Company and Chase].
Furthermore, D&T has no

Schedule 2-1

--------------------------------------------------------------------------------

responsibility to advise the Company or Chase] of other procedures that might be
performed and makes no representations as to the sufficiency of such procedures
for the purposes of the Company or Chase.

•D&T's responsibility is limited to performing the procedures specified and
agreed to, and to reporting the resulting findings, subject to the limitations
contained herein, and our engagement cannot be relied on to disclose errors or
fraud should they exist. D&T has no responsibility for updating the procedures
performed or for performing any additional procedures.

•The Company shall be solely responsible for providing accurate and complete
information requested by D&T. D&T has no responsibility for the accuracy or
completeness of the information provided by, or on behalf of, the Company, even
if D&T had reason to know or should have known of such inaccuracy or
incompleteness.

•Should D&T determine that significant restrictions are being placed on the
performance of the agreed-upon procedures by the Company or Chase, D&T shall be
entitled to withdraw from this engagement.

•Any report issued by D&T will not be used by, or circulated, quoted, disclosed,
or distributed to, nor will reference to such report be made to, anyone who is
not a member of management or of the board of directors of the Company or Chase.

Limitation on Liability

        The Company and Chase each agrees that D&T and its personnel will not be
liable to the Company and Chase for any claims, liabilities, or expenses
relating to this engagement for an aggregate amount in excess of the fees paid
by the Company to D&T pursuant to this engagement, except to the extent finally
judicially determined to have resulted from the bad faith or intentional
misconduct of D&T. In no event will D&T or its personnel be liable for
consequential, special, indirect, incidental, punitive or exemplary loss,
damage, or expense relating to this engagement.

        The Company and Chase also each agrees to indemnify and hold harmless
D&T and its personnel from all claims, liabilities, and expenses relating to
this engagement arising out of or relating to a breach or an alleged breach by
the Company and Chase, respectively, of any provision of this engagement letter,
including, without limitation, the restrictions on report use and distribution.

        The limitation on liability and indemnification provisions of this
engagement letter will apply to the fullest extent of the law, whether in
contract, statute, tort (such as negligence), or otherwise. The agreements and
undertakings of the Company and Chase contained in this engagement letter, such
as those pertaining to restrictions on report use and distribution, limitation
on liability, and indemnification, will survive the completion or termination of
this engagement.

Fees

[Include an appropriate section on engagement fee arrangements.]

* * * * *

Schedule 2-2

--------------------------------------------------------------------------------

        If the above terms are acceptable to you and the services outlined are
in accordance with your understanding, please sign the copy of this letter in
the space provided and return it to us.

Yours very truly,    
DELOITTE & TOUCHE LLP [to be signed manually]
 
 
Accepted and agreed to by Huntsman (Europe) BVBA.
 
  By:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

    Date:       

--------------------------------------------------------------------------------

   
Accepted and agreed to by JPMorgan Chase Bank:
 
  By:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

    Date:       

--------------------------------------------------------------------------------

   
Accepted and agreed to by PricewaterhouseCoopers:
 
  By:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

    Date:       

--------------------------------------------------------------------------------

   

Schedule 2-3

--------------------------------------------------------------------------------




Appendix


Capitalized terms used herein shall, unless otherwise defined or referenced
herein, have the meanings assigned to such terms in Annex X to the Pooling
Agreement dated December 21, 2000 between, among others, the Trustee and the
Huntsman Receivables Finance LLC.

The procedures that we will perform are described below.

1.    ORIGINATOR DAILY REPORTS

A.Ending receivable balance

We will randomly select three dates from each calendar quarter of the year
ending December 31, 200X and will obtain the Originator Daily Reports for each
Originator for such dates, which are as follows:

Quarter Ended
March 31, 200X

--------------------------------------------------------------------------------

  Quarter Ended
June 30, 200X

--------------------------------------------------------------------------------

  Quarter Ended
September 30, 200X

--------------------------------------------------------------------------------

  Quarter Ended
December 31, 200X

--------------------------------------------------------------------------------

[date]   [date]   [date]   [date] [date]   [date]   [date]   [date] [date]  
[date]   [date]   [date]

1.For each Originator Daily Report selected, we will prove the arithmetical
accuracy of the ending receivable balance based on the following formula:


(i)beginning receivable balance less

(ii)Collections plus

(iii)new sales less

(iv)non-contractual dilutions less

(v)timely payment discounts/commissions issued less

(vi)volume rebates issued less

(vii)write-offs prior to 60 days past due less

(viii)write-offs past 60 days past due less

(ix)repurchased receivables plus or less

(x)other adjustments plus

(xi)misdirected collections less

(xii)accounts payable offsets.




2.For each Originator Daily Report selected, we will compare categories (i),
(iii), (iv), (v), (vi), (vii), (viii) (ix), (x) and (xii) to the Originator's
system-generated reports. With respect to categories (ii) and (xi), we will
obtain details of the collection entries comprising the Collections balance and
we will randomly select three entries and compare the amounts per those entries
to the bank reports held by the Originator.



B.Aging schedule balances

The Originator Daily Reports selected in 1.A. above contain aging schedules with
the following information:

(i)current / not yet due balance

Appendix-1

--------------------------------------------------------------------------------

(ii)1-30 days past due balance

(iii)31-60 days past due balance

(iv)61-90 days past due balance

(iv)greater than 90 days past due balance.

Each of items (i) through (v) is hereafter referred to as an "Aging Category".

We will compare the aging balance of each Aging Category per the aging schedules
contained in the selected Originator Daily Reports to the Originator's
system-generated reports.

C.Receivables' eligibility presentation

For each Originator Daily Report selected in 1.A., we will obtain an analysis
from the originator's accounts receivable system that details the receivable
balance by invoice. We will compare the total per the detail to the amount per
the Originator Daily Report. We will randomly select one invoice per the detail
analysis and perform the procedures described below.

(a)Defaulted receivables

(i)Using the invoices obtained in 1.C., we will calculate the number of days
between such invoice due date and the date of the Originator Daily Report, from
which such receivable was selected.

(ii)Using the invoices selected in 1.C., we will inquire of Originator's
management whether they were aware of such receivables being due from Debtors
either in liquidation or receivership.

(iii)Using the invoices selected in 1.C., we will inquire of Originator's
management whether or not such receivables have been written-off on or prior to
the Originator Daily Report date.



(b)Shipped goods

(i)Using the invoices selected in 1.C., we will compare the date on which each
invoice was issued to the date on which the goods associated with such invoices
were shipped as contained within the Originators' books and records.

(ii)Using the invoices selected in 1.C., we will compare the date on which each
invoice was issued and the amount indicated on the face of each invoice to the
corresponding entry date and amount contained within the Originators' books and
records.




D.Receivable outstanding balance

Using the invoices selected in 1.C., plus 7 more invoices per originator
selected randomly from each calendar quarter, we will compare the outstanding
balance of each receivable to the information contained within the Originators'
books and records.

E.Aging category allocation

Using the invoices selected in 1.C. and the additional invoices selected in
1.D., we will perform the procedures described below:

1.If the selected invoice due date is subsequent to the date of the Originator
Daily Report, we will compare the selected invoice to the items within the
"current /not yet due" Aging Category.

Appendix-2

--------------------------------------------------------------------------------

2.If the selected invoice due date is prior to the date of the Originator Daily
Report, we will compute the age of such invoice by counting the number of days
from such invoice due date to the date of the Originator Daily Report from which
such invoice was selected. We will compare the age of the invoice as computed to
the range of "days past due" Aging Category in which the selected invoice was
included in the Originator Daily Report.

2.    DAILY REPORT

A.Ending receivable balance

Using the dates selected in 1.A., we will obtain the Daily Reports for such
dates and perform the procedures described below.

1.For each Daily Report selected, we will prove the arithmetical accuracy of the
ending receivable balance based on the following formula:


(i)beginning receivable balance less

(ii)aggregate initial collections less

(iii)new sales less

(iv)non-contractual dilutions less

(v)timely payment discounts/commissions issued less

(vi)volume rebates issued less

(vii)write-offs prior to 60 days past due less

(viii)write-offs past 60 days past due plus or less

(ix)other adjustments less

(x)repurchased receivables less

(xi)ineligible receivables plus

(xii)misdirected collections less

(xiii)accounts payable off-sets plus

(xiv)mechanical zero off-sets less

(xv)forward exchange adjustment.




2.For each Daily Report selected, we will compare the balances of categories
(i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xii) and (xiii) to
the sum of the corresponding category from each of the Originator Daily Reports
produced on such day.



B.Aggregate receivable balance 1.Using the Daily Reports selected in 2.A. above,
we will prove the arithmetical accuracy of the Aggregate Receivable Balance
reported therein based on the following formula:

(x)the ending receivable balance as indicated in the Daily Report as of such day
less

(y)the sum of

(i)Aggregate Obligor Country Overconcentration Amount

(ii)Aggregate Obligor Overconcentration Amount

Appendix-3

--------------------------------------------------------------------------------

(iii)Volume Rebate Accrual amount and

(iv)Defaulted Receivables




2.Using the ending receivables balance from the Daily Reports selected in 2.A.
above, we will recalculate the country concentration percentages per the aging
by dividing each country's receivable balance by the total receivable balance
per the aging.

3.Using the ending receivables balance from the Daily Reports selected in 2.A.
above, we will recalculate the obligor concentration percentages per the aging
by dividing each obligor's receivable balance by the total receivable balance
per the aging.

4.We will compare category (iii) to the sum of each corresponding category from
each of the Originator Daily Reports produced on such day.

5.We will compare category (iv) to the sum of receivables greater than 60 days
past due from all Originator Aging Reports produced on such day.



C.Aging schedule balances

The Daily Reports selected in 2.A. above contain aging schedules with the
following information:

(i)current / not yet due balance

(ii)1-30 days past due balance

(iii)31-60 days past due balance

(iv)61-90 days past due balance

(v)greater than 90 days past due balance.

Each of items (i) through (v) is hereafter referred to as an "Aging Category".
We will compare the aging balance of each Aging Category per the aging schedules
contained in the selected Daily Reports to the sum of each corresponding
category from all the Originator Daily Reports produced on such day.

D.Aggregate collections balance 1.For each Daily Report selected, we will
compare the Aggregate Daily Collections balances to the corresponding aggregate
US Dollar equivalent of the balances appearing in the Company Concentration
Accounts on the day of the report being produced. We will recalculate the US
Dollar equivalent of the aggregate amount in the Company Concentration Accounts
by converting non-US Dollar balances to US Dollars using the blended forward
rate of exchange as indicated in the Daily Report.

2.For each Daily Report selected, we will obtain a detail analysis of the
collection entries comprising the Initial Collections on the corresponding
Originator Daily Reports detailed in 1 above and we will randomly select three
entries from each detail analysis and compare the amounts per those entries to
the bank statements held by the Huntsman Receivables Finance LLC.



E.Currency breakdown 1.For each Daily Report selected, we will recalculate the
currency percentages indicated in the Daily Report in relation to US Dollar,
Pound Sterling and Euro receivables by dividing the aggregate US Dollar
equivalent of the face amount of the receivables contributed on such day in
various currencies by the total amount of receivables contributed on such day.

Appendix-4

--------------------------------------------------------------------------------



3.    MONTHLY SETTLEMENT REPORT

A.Ending receivable balance

We will randomly select one Monthly Settlement Reports from each calendar
quarter of the year ending December 31, 200X and perform the procedures
described below.

1.For each Monthly Settlement Report selected, we will prove the arithmetical
accuracy of the ending receivable balance based on the following formula:


(i)beginning receivable balance less

(ii)aggregate initial collections plus

(iii)new sales less

(iv)non-contractual dilutions less

(v)timely payment discounts/commissions issued less

(vi)volume rebates issued less

(vii)write-offs prior to 60 days past due less

(viii)write-offs past 60 days past due plus or less

(ix)other adjustments less

(x)repurchased receivables less

(xi)ineligible receivables plus

(xii)misdirected collections less

(xiii)accounts payable off-sets plus

(xiv)mechanical zero off-sets less

(xv)forward exchange adjustment.




2.For each Monthly Settlement Report selected, we will compare the balances in
categories (i) through (xiv) to the sum of each such category from all Daily
Reports produced by the Master Servicer during the relevant Settlement Period.



B.Aggregate receivables balance 1.Using the Monthly Settlement Reports selected
in 1 above, we will prove the arithmetical accuracy of the aggregate receivable
balance reported therein based on the following formula:

(x)the ending receivable balance as indicated in the Daily Report as of such day
less

(y)the sum of

(i)Aggregate Country Overconcentration Amount

(ii)Aggregate Obligor Overconcentration Amount

(iii)Volume Rebate closing balance amount and

(iv)Defaulted Receivables.



2.For each Monthly Settlement Report selected, we will compare the balance in
category (x) and categories (y) (i) through (iv) to the sum of each category
from all Daily Reports produced by the Master Servicer during the relevant
Settlement Period.

Appendix-5

--------------------------------------------------------------------------------

C.Aggregate Collections Balance

For each Monthly Settlement Report selected, we will compare the Aggregate
Collections balance to the sum of the corresponding collections balances from
all Daily Reports produced during the relevant Settlement Period.

        We were not engaged to, and will not, perform an audit, the objective of
which would be the expression of an opinion on the specified elements, accounts,
or items. Accordingly, we will not express such an opinion. If we were to
perform additional procedures, other matters might come to our attention that
would be reported to you. This report related only to the accounts and items
specified and does not extend to the financial statements of the Company or its
affiliates.

        This report is intended solely for the information and use of the
Specified Parties and is not intended to be and should not be used by anyone
other than the Specified Parties.

[date]

Appendix-6

--------------------------------------------------------------------------------




SCHEDULE 3 to the
Servicing Agreement


Identification of (A) Company Concentration Accounts, (B) Series Concentration
Accounts,
(C) Collection Accounts and (D) Company Receipts Accounts


(A)Company Concentration Accounts


COMPANY CONCENTRATION ACCOUNTS

--------------------------------------------------------------------------------

Bank Name

--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account Currency

--------------------------------------------------------------------------------

Chase Manhattan Bank (Ireland) plc   Dublin.   Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071480   Euro Chase Manhattan Bank (Ireland) plc   Dublin.   Chase
Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071464   US Dollars Chase Manhattan Bank (Ireland) plc   Dublin.  
Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071472   Pound Sterling

(B)Series Concentration Accounts and Subaccounts


SERIES 2000-1 ACCOUNTS
SERIES 2000-1 ACCRUED INTEREST SUBACCOUNT

--------------------------------------------------------------------------------

Bank Name

--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account Currency

--------------------------------------------------------------------------------

Chase Manhattan Bank (Ireland) plc   Dublin   Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071613   US Dollars Chase Manhattan Bank (Ireland) plc   Dublin  
Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071647   Euro Chase Manhattan Bank (Ireland) plc   Dublin   Chase
Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071670   Pound Sterling

Schedule 3-1

--------------------------------------------------------------------------------


SERIES 2000-1 NON-PRINCIPAL CONCENTRATION SUBACCOUNTS

--------------------------------------------------------------------------------

Bank Name

--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account Currency

--------------------------------------------------------------------------------

Chase Manhattan Bank (Ireland) plc   Dublin   Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071621   US Dollars Chase Manhattan Bank (Ireland) plc   Dublin  
Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071654   Euro Chase Manhattan Bank (Ireland) plc   Dublin   Chase
Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071688   Pound Sterling


SERIES 200-1 PRINCIPAL CONCENTRATION SUBACCOUNTS

--------------------------------------------------------------------------------

Bank Name

--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account Currency

--------------------------------------------------------------------------------

Chase Manhattan Bank (Ireland) plc   Dublin   Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071639   US Dollars Chase Manhattan Bank (Ireland) plc   Dublin  
Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071662   Euro Chase Manhattan Bank (Ireland) plc   Dublin   Chase
Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071696   Pound Sterling

(C)Collection Accounts and Master Collection Accounts


COLLECTION ACCOUNTS

--------------------------------------------------------------------------------

Originator
Association

--------------------------------------------------------------------------------

  Bank Name

--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account
Currency

--------------------------------------------------------------------------------

Huntsman
Holland   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   567768384   Euro Huntsman
Holland   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   567768414   US Dollars Huntsman
Holland   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   577215329   US Dollars

Schedule 3-2

--------------------------------------------------------------------------------

Huntsman
Holland   ABN
AMRO   Dublin   ABN AMRO Bank Ireland N.V.
ABN AMRO House
1 Dublin
Ireland
SWIFT: ABNAIE2D   50058584   Euro Huntsman
Holland   ABN
AMRO   Brussels   ABN AMRO Bank Belgium N.V.
Regentlaan 53
1000 Brussels
Belgium
SWIFT: ABNABEBR   720-5406425-45   Euro Huntsman
Holland   ABN
AMRO   Frankfurt   ABN AMRO Bank Germany A.G.
Postfach 100138
60001 Frankfurt
Germany
SWIFT: ABNADEFFFRA   1072133/008   Euro Huntsman
Holland   ABN
AMRO   Frankfurt   ABN AMRO Bank Germany A.G.
Postfach 100138
60001 Frankfurt
Germany
SWIFT: ABNADEFFFRA   1072131/005   Euro Huntsman
Holland   ABN
AMRO   Paris   ABN AMRO BANK FRANCE
3, Avenue Hoche
75008 Paris
France
SWIFT: ABNAFRPP   187390000100
002/0007255243   Euro Huntsman
Holland   ABN
AMRO   Milan   ABN AMRO Bank Italy N.V.
Casella Postale 928
20101 Milan
Italy
SWIFT: ABNAITMM   3060497   Euro Huntsman
Holland   ABN
AMRO   Madrid   ABN AMRO Bank N.V. Edificio Beatriz, 5th Floor
c/Jose Ortega y Gasset, 29
28006 Madrid
Spain
SWIFT: ABNAESMMXXX   100017878   Euro Huntsman
Holland   ABN
AMRO   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
United Kingdom
SWIFT: ABNAGB2L   40077802   Euro Huntsman
Holland   ABN
AMRO   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
United Kingdom
SWIFT: ABNAGB2L   40077829   Pound
Sterling Huntsman
Holland   ABN
AMRO   Stockholm   ABN AMRO BANK SWEDEN N.V.
Stureplan 3
Stockholm
Sweden
SWIFT: ABNASESS   90910060314   Euro Huntsman
Holland   ABN
AMRO   Copenhagen   ABN AMRO BANK DENMARK
A.G.
Midtermolen 7
DK 2100 Copenhagen
Denmark
SWIFT: ABNADKKK   7014600   Euro Huntsman
Holland   ABN
AMRO   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
United Kingdom
SWIFT: ABNAGB2L   40088812   Pound
Sterling

Schedule 3-3

--------------------------------------------------------------------------------

Huntsman
Holland   Citibank   Dublin   Citibank N.A.
IFSC House
Custom House Quay
Dublin 1
Ireland
SWIFT: CITIIE2X   7551029   Euro Huntsman
Holland   Citibank   Brussels   Citibank International
Boulevard Général Jaques 263 g
B-1050 Brussels
Belgium
SWIFT: CITIBEBX   570 6169255 16   Euro Huntsman
Holland   Citibank   Frankfurt   Citibank Aktiengesellshaft
Neue Mainzerstrasse 75
60311 Frankfurt
Postfach 110333
60038 Frankfurt
Germany
SWIFT: CITIDEFF   021 2307 017   Euro Huntsman
Holland   Citibank   Paris   Citibank N.A.
Citicenter
19 le Parvis
92073 Paris La Défense
France
SWIFT: CITIFRPP   0652064 027
RIB 60   Euro Huntsman
Holland   Citibank   Milan   Citibank N.A.
Foro Buonaparte 16-20121 Milano
Via Abruzzi, 2/4-00187 Roma
Italy
SWIFT: CITIITMM   0114305 022   Euro Huntsman
Holland   Citibank   Madrid   Citibank N.A.
José Ortega y Gasset, 29
28006 Madrid
Spain
SWIFT: CITIES2X   50754-014   Euro Huntsman
Holland   Citibank   London   SWIFT: CITIGB2LXXX   8,301,212   Euro Huntsman
Holland   Citibank   London   SWIFT: CITIGB2LXXX   8,018,162   Pound
Sterling Huntsman
Holland   Citibank   Amsterdam   Citibank N.A.
PO box 23445
1100 DX
Amsterdam Z.O.
The Netherlands
SWIFT: CITINL2X   266,054,625   Euro Huntsman
Holland   Citibank   New York   SWIFT: CITIUS33XXX   40,694,027   US Dollars
Huntsman
Petrochemicals
(UK) Limited   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   574927247   Euro Huntsman
Petrochemicals
(UK) Limited   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   543325539   US Dollars Huntsman
Petrochemicals
(UK) Limited   ABN
AMRO   Brussels   ABN AMRO Bank Belgium N.V.
Regentlaan 53
1000 Brussels
Belgium
SWIFT: ABNABEBR   720-5406259-73   Euro Huntsman
Petrochemicals
(UK) Limited   ABN
AMRO   Paris   ABN AMRO BANK FRANCE
3, Avenue Hoche
75008 Paris
France
SWIFT: ABNAFRPP   18739
00001002/0007256
019   Euro

Schedule 3-4

--------------------------------------------------------------------------------

Huntsman
Petrochemicals
(UK) Limited   ABN
AMRO   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
United Kingdom
SWIFT: ABNAGB2L   040078728   Euro Huntsman
Petrochemicals
(UK) Limited   ABN
AMRO   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
United Kingdom
SWIFT: ABNAGB2L   40041077   Pound
Sterling Huntsman
Petrochemicals
(UK) Limited   ABN
AMRO   Frankfurt   ABN AMRO Bank Germany A.G.
Postfach 100138
60001 Frankfurt
Germany
SWIFT: ABNADEFFFRA   1072101/009   Euro Tioxide Europe
Ltd (UK)   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   569064694   Euro Tioxide Europe
Ltd (UK)   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   569064856   US Dollars Tioxide Europe
Ltd (UK)   ABN
AMRO   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
United Kingdom
SWIFT: ABNAGB2L   40,079,317   Pound
Sterling Tioxide Europe
Ltd (UK)   ABN
AMRO   Frankfurt   ABN AMRO Bank Germany A.G.
Postfach 100138
60001 Frankfurt
Germany
SWIFT: ABNADEFFFRA   1637428/006   Euro Tioxide Europe
SA (France)   Credit
Lyonnais   Calais   CREDIT LYONNAIS CALAIS
Boulevard Jacquard
62100 Calais
France
SWIFT: CRLYFRPPRBX   30002-06041-
0000061011-F-63   Euro Tioxide Europe
SA (France)   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   444269118   Euro Tioxide Europe
SA (France)   ABN
AMRO   Brussels   ABN AMRO Bank Belgium N.V.
Regentlaan 53
1000 Brussels
Belgium
SWIFT: ABNABEBR   720-5405683-79   Euro Tioxide Europe
SL (Spain)   ABN
AMRO   Huelva   Banco Bilbao Vizcaya Argentaria
(BBVA)
Vazquez Lopez, 7
21001 Huelva
Spain
SWIFT: BBVAESMM   ES84 0182 5452
8120 1001 7032   US Dollars

Schedule 3-5

--------------------------------------------------------------------------------

Tioxide Europe
SL (Spain)   BBVA   Huelva   Banco Bilbao Vizcaya Argentaria
(BBVA)
Vazquez Lopez, 7
21001 Huelva
Spain
SWIFT: BBVAESMM   ES19 0182 5452
8802 0150 4172   Euro Tioxide Europe
Srl (Italy)   CRF   Bagno Di
Gavorrano   CASSA DI RISPARMIO DI FIRENZE
Via Marconi 88
58021 Bagno Di Gavorrano
Italy
SWIFT: CRFIIT3F   ABI 016160 CAB
72250 4300   Euro Huntsman Surface
Sciences (France)
SA   Credit
Lyonnais   Nancy   CREDIT LYONNAIS NANCY
7bis, Rue St Georges / bp1711
54017 Nancy
France
SWIFT: CRLYFRPP   30002-07325-
0000062132-W-38   Euro Huntsman Surface
Sciences (France)
SA   Credit
Lyonnais   Nancy   CREDIT LYONNAIS NANCY
7bis, Rue St Georges / bp1711
54017 Nancy
France
SWIFT: CRLYFRPP   30002-07325-
0000062134-Y-69   US Dollars Huntsman Surface
Sciences (France)
SA   Credit
Lyonnais   Nancy   CREDIT LYONNAIS NANCY
7bis, Rue St Georges / bp1711
54017 Nancy
France
SWIFT: CRLYFRPP   30002-07325-
0000062133-X-05   Pound
Sterling Huntsman Surface
Sciences (Italy)
Srl   ABN
AMRO   Milan   ABN AMRO Bank Italy N.V.
Casella Postale 928
20101 Milan
Italy
SWIFT: ABNAITMM   K 03003 01600
303513114   Euro Huntsman Surface
Sciences (Italy)
Srl   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   59.52.00.931   US Dollars Huntsman Surface
Sciences (Italy)
Srl   ABN
AMRO   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
SWIFT: ABNAGB2L   40126935   Pound
Sterling Huntsman
Surface
Sciences Italy
SRL   ABN
AMRO
Bank NV   Milan   Via Meravigli 7
20123 Milan
Italy
SWIFT: ABNAITMM   A 03003 01600
303509273   EUR Huntsman
Surface
Sciences Italy
SRL   ABN
AMRO
Bank N.V.   London   101 Moorgate
London EC2M 6SB
United Kingdom
SWIFT: ABNAGB2L
SORT.CODE: 405030  
40103005  
GBP Huntsman Patrica
Srl   ABN
AMRO   Milan   ABN AMRO Bank Italy N.V.
Casella Postale 928
20101 Milan
Italy
SWIFT: ABNAITMM   K 03003 01600
303513122   Euro Huntsman Patrica
Srl   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   59.51.98.945   US Dollars Huntsman Patrica
Srl   ABN
AMRO   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
SWIFT: ABNAGB2L   40126943   Pound
Sterling

Schedule 3-6

--------------------------------------------------------------------------------

Huntsman
Patrica SRL   ABN
AMRO
Bank NV   Milan   Via Meravigli 7
20123 Milan
Italy
SWIFT: ABNAITMM   U 03003 01600
303509281   EUR Huntsman
Patrica SRL   ABN
AMRO
Bank N.V.   London   101 Moorgate
London EC2M 6SB
United Kingdom
SWIFT: ABNAGB2L
SORT.CODE: 405030  
40102955  
GBP Huntsman Surface
Sciences Iberica
SL   BSCH   Barcelona   BANCO SANTANDER CENTRAL
URGEL 257
08036 Barcelona
Spain
SWIFT: BSCHESMM   0049-1819-14-
2810974300   Euro Huntsman Surface
Sciences Iberica
SL   BSCH   Barcelona   BANCO SANTANDER CENTRAL
URGEL 257
08036 Barcelona
Spain
SWIFT: BSCHESMM   0049-1819-10-
2110974318   Pound
Sterling Huntsman Surface
Sciences (UK)
Ltd   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   595188524   Euro Huntsman Surface
Sciences (UK)
Ltd   ABN
AMRO   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   595188087   US Dollar Huntsman Surface
Sciences (UK)
Ltd   ABN
AMRO   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
SWIFT: ABNAGB2L   40126951   Pound
Sterling Huntsman
Surface
Sciences (UK)
Ltd   ABN
AMRO
Bank NV   London   101 Moorgate
London EC2M 6SB
United Kingdom
SWIFT: ABNAGB2L
SORT.CODE: 405030  
40103056  
GBP


MASTER COLLECTION ACCOUNTS

--------------------------------------------------------------------------------

Bank Name

--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account
Currency

--------------------------------------------------------------------------------

ABN   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   577301969   Euro ABN   Rotterdam   ABN AMRO Bank Netherlands
N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   577301918   Euro ABN   Rotterdam   ABN AMRO Bank Netherlands
N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   577301837   U.S. Dollars

Schedule 3-7

--------------------------------------------------------------------------------

ABN   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
SWIFT: ABNAGB2L   40089045   Pound
Sterling

(D)Company Receipts Accounts


COMPANY RECEIPTS ACCOUNTS

--------------------------------------------------------------------------------

Bank Name

--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account Currency

--------------------------------------------------------------------------------

ABN   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
SWIFT: ABNAGB2L   40092917   Pound Sterling ABN   Rotterdam   ABN AMRO Bank
Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   581746643   Euro ABN   Rotterdam   ABN AMRO Bank Netherlands
N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   581746635   US Dollars

Schedule 3-8

--------------------------------------------------------------------------------




SCHEDULE 4 to the
Servicing Agreement


Business Day/Local Business Day Schedule


For purposes of determining a Business Day or Local Business Day, the following
dates set forth with respect to each relevant city shall (together with
Saturdays and Sundays) not be Business Days or Local Business Days for the
period from the Effective Date through December 31, 2003.

With respect to Business Days

United States

--------------------------------------------------------------------------------

  Ireland

--------------------------------------------------------------------------------

   
January 1   December 5     January 17   December 25     February 21   December
26     May 29         July 4         September 4         October 9        
November 7         November 23         December 25        

With respect to Local Business Days

United States

--------------------------------------------------------------------------------

  United Kingdom

--------------------------------------------------------------------------------

  The Netherlands

--------------------------------------------------------------------------------

January 1   January 1   January 1 January 15   April 13   April 13 February 12  
April 16   April 15 February 19   May 7   April 16 May 28   May 28   April 30
July 4   August 27   May 24 September 3   December 25   June 3 October 8  
December 26   June 4 November 6       December 25 November 22       December 26
December 25        


 
France

--------------------------------------------------------------------------------

  Spain

--------------------------------------------------------------------------------

  Italy

--------------------------------------------------------------------------------

January 1   January 1   January 1 March 21   January 6   January 6 May 1   March
21   March 21 May 8   March 25   March 25 May 29   May 1   May 1 June 9  
December 8   December 8 July 14   December 25   December 25 August 15   December
26   December 26 November 11         December 25        

Schedule 4-1

--------------------------------------------------------------------------------




SCHEDULE 5 to the
Servicing Agreement


Location of Records


Huntsman International LLC (as Servicer Guarantor)
500 Huntsman Way
Salt Lake City, Utah 84108 U.S.A.

Huntsman (Europe) BVBA (as Master Servicer)
Everslaan 45
B-3078 Everberg
Belgium

Schedule 5-1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.30



AMENDED AND RESTATED SERVICING AGREEMENT
TABLE OF CONTENTS
W I T N E S S E T H
ARTICLE I DEFINITIONS
ARTICLE II ADMINISTRATION AND SERVICING OF RECEIVABLES
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE MASTER SERVICER, LOCAL
SERVICERS AND THE SERVICER GUARANTOR
ARTICLE IV. COVENANTS OF THE MASTER SERVICER AND THE SERVICER GUARANTOR
ARTICLE V OTHER MATTERS RELATING TO THE MASTER SERVICER
ARTICLE VI MASTER SERVICER DEFAULTS; MASTER SERVICER TERMINATION
ARTICLE VII GUARANTY
ARTICLE VIII MISCELLANEOUS PROVISIONS

SCHEDULE 1 to the Servicing Agreement



Form of Quarterly Master Servicer's Certificate

SCHEDULE 2 to the Servicing Agreement



Form of Annual Agreed-Upon Procedures for Auditing the Originator Report Daily
Report and Monthly Settlement Report
Appendix

SCHEDULE 3 to the Servicing Agreement



Identification of (A) Company Concentration Accounts, (B) Series Concentration
Accounts, (C) Collection Accounts and (D) Company Receipts Accounts

SCHEDULE 4 to the Servicing Agreement



Business Day/Local Business Day Schedule

SCHEDULE 5 to the Servicing Agreement



Location of Records
